                       EXHIBIT B




Case 3:18-cv-00749 Document 258-2 Filed 07/29/20 Page 1 of 137 PageID #: 4445
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           1



              1   The following is a rough draft and should not be duplicated.
              2   It does have spelling and punctuation errors.           Formatting
              3   changes will also alter the page and line numbers as concerns
              4   the final transcript.
              5
              6                THE COURT:    All right.     Be seated.
              7                We're back in on the record in 18-749 global
              8   versus Anthem.     Plaintiff ready to proceed.
              9                MR. MILLER:     We are, Your Honor.
             10                THE COURT:    All right.
             11                MS. MILLS:    Yes, Your Honor.
             12                THE COURT:    Okay.    And who is your corporate
             13   representative?
             14                MS. MILLS:    Mr. Merchant has flown in from Canada
             15   and he should be here any minute.         But -- but he was -- Your
             16   Honor, you had said that he didn't have to be here until 9,
             17   our corporate representative.
             18                THE COURT:    Okay.
             19                MS. MILLS:    That we were meeting at 8 to talk
             20   about these jury instructions.
             21                THE COURT:    Right.    So let me -- let's go ahead
             22   and convene the charge conference.
             23                Any -- any -- anything to discuss on the
             24   plaintiff's side?
             25                MR. MILLER:     Yes, Your Honor.     We have I think




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 2 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4446
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           2



              1   four points.    The simplest, if you don't mind, starting there
              2   is the verdict form.      The unjust enrichment, page 4, of the
              3   verdict form.
              4                It's missing the table at paragraph 8.          It just
              5   says do you find -- do you find that global has proved its
              6   claims for unjust enrichment on the following?           And the
              7   original version that the parties had submitted had the
              8   charge straight out of the pretrial order that said the
              9   original masters and then went through each -- each
             10   trademark.
             11                THE COURT:    Why don't we just stop it then and say
             12   Global Force -- do you find that Global has proved it's claim
             13   for unjust enrichment, period.
             14                MR. MILLER:     Fair enough.    That's fine with us.
             15                THE COURT:    Question mark.      Okay.   What's next?
             16                MR. MILLER:     If you -- well, I'll go in order now.
             17                On page 26, the sentence that begins with
             18   therefore.
             19                THE COURT:    Okay.
             20                MR. MILLER:     That appears -- that section 1
             21   through 3 appears to be inconsistent with the prime facia
             22   evidence that a trademark -- a registered trademark is
             23   entitled to a presumption of validity, ownership, exclusive
             24   use, under 114, 15 U.S. C114.
             25                THE COURT:    So what's your proposal?




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 3 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4447
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           3



              1                MR. MILLER:     My proposal is that the registration
              2   similar to the first language on page 24, to prove its claim,
              3   GFE must establish the following facts by a preponderance of
              4   the evidence.     GFE --
              5                THE COURT:    I'm sorry.     On page what?     24.
              6                MR. MILLER:     Page 24, Your Honor.      I'm sorry if
              7   I'm going too fast.
              8                THE COURT:    Go ahead.
              9                MR. MILLER:     Our proposal is to take the second
             10   paragraph, 1 and 2, and insert it on page 26 in place of 1,
             11   2, and 3.    I'm sorry.    In place of -- yes.       That's right.       In
             12   place of 1, 2, and 3.
             13                THE COURT:    Why?
             14                MR. MILLER:     Why?    Because we don't have to show
             15   that it was used in commerce in connection with the sale or
             16   offer of goods or services.         We're entitled to that
             17   presumption, which is under 15 U.S.C. 1114 -- I believe it's
             18   1114(a).    Where it says a registration shall be premium fast
             19   evidence of ownership, validity and exclusive use in
             20   commerce.
             21                THE COURT:    Well, I think if you read page 24, 25,
             22   and 26 and take them all together, I think that takes care of
             23   your concern.
             24                MR. MILLER:     Very well, Your Honor.
             25                THE COURT:    All right.     Go ahead.




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 4 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4448
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           4



              1                MR. MILLER:     The next is page 51.
              2                THE COURT:    Go ahead.
              3                MR. MILLER:     Second paragraph that begins in order
              4   to find, second to last sentence of that paragraph.              We
              5   believe the sentence shall say, if the completion of the
              6   merger was not a condition of the implied license, Anthem
              7   Wrestling's conduct may not constitute trademark infringement
              8   or infringement of Mr. Jarrett's image or likeness because it
              9   did not exceed the scope of the implied license.            We
             10   previously submitted a brief on that.          And that is docket
             11   231.
             12                THE COURT:    I read it.     I'm going to keep it as it
             13   is.
             14                MR. MILLER:     We maintain our objection.
             15                THE COURT:    All right.     I think it's a fair
             16   statement of the law.
             17                MR. MILLER:     All right.
             18                That is it, Your Honor.
             19                THE COURT:    Okay.    Ms. Mills.
             20                MS. MILLS:    Your Honor, I just have a couple of
             21   things.
             22                On the verdict form, number 3 on counterfeiting
             23   under federal law.      Are we -- are you there?
             24                THE COURT:    Go ahead.
             25                MS. MILLS:    Counterfeiting requires a federal




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 5 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4449
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           5



              1   registration.     And only one of those marks, they are
              2   proceeding under with a federal registration, which is the
              3   second one, Global Force Wrestling.         So there should be no
              4   GFW under that cause of action.
              5                MR. MILLER:     We have no objection to that.
              6                THE COURT:    Okay.
              7                MS. MILLS:    And then on the validity of the
              8   trademark --
              9                THE COURT:    What page?
             10                MS. MILLS:    I'm finding it right now.        On page 40.
             11   The very last paragraph.
             12                THE COURT:    Go ahead.
             13                MS. MILLS:    Where it refers to an intent to use
             14   applicant may rely on use by related company.           That -- we
             15   submit should not be here because it really doesn't have
             16   anything to do with this issue.        There's no question that a
             17   related -- you can rely on a licensee's use, but that's not
             18   what the issue is with respect to the validity of the
             19   trademark.    The issue is the wrong party filed the
             20   application and the company that filed the statement of use
             21   was administratively dissolved.        So this isn't -- I'm afraid
             22   this is confusing because it just doesn't relate to what
             23   we're talking about.
             24                THE COURT:    Do you want to respond, Mr. Miller.
             25                MR. MILLER:     Yes, Your Honor.     And I appreciate




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 6 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4450
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           6



              1   Ms. Mills bringing that to the Court's attention.            We believe
              2   that that paragraph is correct except for what we asked for
              3   in docket 230, which should solve Ms. Mills's issue.             Under
              4   TCA -- TCA -- Tennessee Code Annotated 48-249-605C an
              5   administratively dissolved company continues its existence to
              6   liquidate its assets.      That should solve that problem.         We
              7   believe that should have been there.         Sorry for not raising
              8   that earlier.
              9                THE COURT:    Do you agree with that, Ms. Mills.
             10                MS. MILLS:    No, Your Honor.      I don't are.     Because
             11   the statute he's referring to -- an administratively
             12   dissolved company can do acts in furtherance of winding up.
             13   But they can only transfer assets to members of the LLC.             And
             14   that's not what happened here.        It's -- it's -- we cited that
             15   in our brief.     The provision I'm talking about.         You can't --
             16   that company is not allowed to do anything other than
             17   liquidate and -- and move assets to members.           So I feel this
             18   entire section just doesn't apply to the issue.
             19                MR. MILLER:     Your Honor, respectfully, our
             20   position is that analysis in the statute is flatly wrong.
             21   They are allowed to liquidate their assets -- it doesn't make
             22   any sense.    They are allowed to liquidate their assets to
             23   creditors.    That is the purpose of it.        Under the statute,
             24   liquidation has to go to creditors or has to go to other
             25   companies before the members can take any distribution of the




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 7 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4451
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           7



              1   assets of the company.
              2                THE COURT:    All right.
              3                MS. MILLS:    Your Honor, I have nothing further.
              4                THE COURT:    All right, sir.      I want to look at
              5   document 230.     Do you want to present your motion.
              6                MS. MILLS:    Yes, sir.     On the directed verdict
              7   motion.
              8                Yes, Your Honor the defendants would like to move
              9   for directed verdict on a number of claims in this case.             We
             10   feel that the proof is beyond question and that a reasonable
             11   jury could not find in favor of the plaintiff on these
             12   claims.   First of all, we feel like the proof is absolutely
             13   unassailable as a matter of law on the license defense.
             14                Mr. Jarrett admitted on the stand that he gave
             15   permission to use the Amped content.         He gave permission to
             16   use the trademarks.      He gave permission to use his image and
             17   likeness.    He gave his permission to use the mark Global
             18   Wrestling Network.      He admitted he's the one who selected
             19   green for use with it.      He admitted on the stand that he knew
             20   when he gave permission to do those things that it meant
             21   everything that flowed from that -- he said he agreed that by
             22   many -- of his many years in the industry, that when you put
             23   on a pay per view, there's going to be a DVD made.            And he
             24   knew that.    And when you put on a DVD it's going to be
             25   distributed to foreign licensees and to domestic licensees.




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 8 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4452
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                           8



              1   He knew all of that.      So he knew exactly what was going to
              2   happen.    He -- and he approved it.       And in account if a,
              3   instigated it.     And -- so he granted a license for the use of
              4   the property in all the ways it was used.          And he admitted
              5   that.   And he then admitted that he did not revoke that
              6   license.    He never told anyone they couldn't do those either
              7   things either before or after he was terminated.            Mr. Myers
              8   admitted the same thing.       He said that he had conversations
              9   after the -- after Mr. Jarrett was terminated, but he never
             10   told anybody they were not allowed to use the IP in the ways
             11   that was it used.     And we think on these facts and given that
             12   the IP was not used beyond the ways it was expected to be
             13   used when he gave permission, that's a license, and that's a
             14   license that Anthem did not go beyond.          And in light of the
             15   plaintiff's admissions on that I don't think a reasonable
             16   jury could conclude otherwise.        Now, Mr. Jarrett argues that
             17   the license that he granted was contingent upon the merger
             18   going through.     As we've argued before, Your Honor, in this
             19   case, for there to be a contingency to the contract, to the
             20   license, that contingency must be stated in clear express --
             21   clearly expressed and unambiguous clear terms.           He admitted
             22   that he never told anyone that.        He agreed that the term
             23   sheet doesn't say that.       He agreed that he never told anyone
             24   that the license was contingent upon the merger going
             25   through.    Mr. Myers never told anyone that.         Every witness




          Case 3:18-cv-00749 ROUGH
                              Document 258-2
                                   DRAFT   DO Filed
                                               NOT 07/29/20
                                                    CITE OR Page 9 ofROUGH
                                                             QUOTE    137 PageID
                                                                            DRAFT#: 4453
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    9



             1   that took the stand for the defendants said that they had
             2   never been told or heard that the license was contingent on
             3   the merger going through.
             4                 Under Tennessee law, condition precedents are
             5   disfavored.    The law -- and we've cited it in this brief and
             6   in previous briefs is unless that contingency is clearly
             7   expressed then there is no contingency.        It's just a
             8   contractual covenant.     And the breach of a contractual
             9   covenant is a breach of contract.       It's not infringement and
            10   here we have -- the evidence is overwhelming.         There's no
            11   evidence to the contrary that that condition was not clearly
            12   expressed.    So it must be a condition -- I mean, it must be a
            13   contractual covenant and the breach of it, if there was one,
            14   is a breach of contract.      And that's a claim that wasn't
            15   brought.   We believe that given the plaintiff's admissions
            16   there is a license that Anthem did not exceed the scope of,
            17   and that license was not contingent upon the merger going
            18   through.   And in that case, that means all of those trademark
            19   related claims fail as a matter of law because they --
            20   because Anthem had permission to do it.        Likewise, the image
            21   and likeness claim fails as a matter of law because that
            22   requires use without consent.       As well as the unjust
            23   enrichment claim.     I forgot to mention that one.       Because if
            24   there's a license that's a contract.        And under Tennessee law
            25   if you've got an implied in fact contract, then you can't




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 10 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4454
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    10



             1   have unjust enrichment.      So that license -- the existence of
             2   it that is not continuing he want on the merger going through
             3   is a straight up contract under Tennessee law.         It is -- it's
             4   not a condition precedent.      And if it was breached, that's a
             5   breach of contract, not infringement.        And so we believe that
             6   on all of those contingent -- all of those infringement
             7   related claims that we are entitled to a judgment as a matter
             8   of law because of this license and because the plaintiff
             9   by -- based on his own admissions cannot show that we
            10   exceeded scope of it.
            11                In addition, we believe that we are entitled to
            12   judgment as a matter of law on all of those infringement
            13   related claims because the plaintiff cannot show that there
            14   was a likelihood of confusion.       The plaintiff admitted on the
            15   stand that he participated in issuing that press release
            16   announcing the merger to the wrestling world.         He
            17   participated.    He put a quote in it.      His wife had a quote in
            18   it.   And then he said that they wanted -- both parties --
            19   wanted the wrestling consumers to believe there was a merger
            20   happening.    That's what the intent of that was.       And he
            21   further admitted that if consumers believed there was a
            22   merger, they weren't confused because that's what they were
            23   supposed to believe.     He then admitted that there was no
            24   intent by Anthem to pass off any goods falsely, as the goods
            25   of GFE, and vice versa.      There was no intent by GFE to




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 11 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4455
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     11



             1   falsely pass off its goods as goods of Anthem.         So based on
             2   those admissions, there's just no -- there's no evidence that
             3   anybody was confused or could be confused.         Because if they
             4   were confused, it was only because they thought a merger had
             5   occurred but that's what the parties wanted them to believe.
             6   Then, Your Honor, we heard from numerous witnesses that
             7   cobranding of products and services in the wrestling industry
             8   is a common thing.     Companies often will jointly put on an
             9   event or jointly offer services, and it had both marks on
            10   there.   In all cases it's got Anthem and it's got GFE.          And
            11   since consumers are used to seeing that, there is no
            12   confusion.    And nobody -- nobody appears to have been
            13   confused.    So on those facts, we believe that the plaintiff
            14   can't show a likelihood of confusion.        There's no --
            15   obviously there's no surveys.       There's no marketing data,
            16   there's no marketing expert.      There's nobody in this case to
            17   come forward and say there's a likelihood of confusion other
            18   than Mr. Jarrett's self-serving comments that he thinks there
            19   is.   And we submit that is not enough to carry the burden in
            20   light of the way the wrestling industry works, in light of
            21   the fact that both marks were on these things.         There's no
            22   confusion.    And the plaintiff -- inasmuch admitted that --
            23   because he said that there was no intent for anybody to
            24   confuse anyone.    So we believe that is a further basis to
            25   dismiss all of those trademark infringement related claims.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 12 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4456
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    12



             1                THE COURT:   Hold on a second.
             2                All right.   Anything else?
             3                MS. MILLS:   Yes, Your Honor.
             4                Next, we believe that it is appropriate to dismiss
             5   the federal trademark registration claim and the counterfeit
             6   registration claim because that federal registration is
             7   invalid.   It was filed by the wrong party.        At the time that
             8   filing was made, there was -- the owner of it was GFE and not
             9   Global Force Wrestling, the entity that filed.         And we have
            10   cited law for the Court that if the wrong owner files it's
            11   void ab initio.    End of the story.     And that's what happened
            12   here.   Even if you don't accept that was it void ab initio,
            13   it was further voidable because Global Force Wrestling was
            14   administratively dissolved in 2015.        They never corrected
            15   that problem.    And that entity, Global Force Wrestling, filed
            16   the statement of use while administratively dissolved.           That
            17   is an invalid act.     They can only do acts in furtherance of
            18   winding up and as we were just discussing, it's the -- it's
            19   the defendant's position that not only can they only do acts
            20   if furtherance of winding up.       They can only transfer
            21   property to the members.      And clearly that's not what
            22   happened here.    So that statement of use is invalid because
            23   the -- Global Force Wrestling was administratively dissolved.
            24                So on both of those bases, that federal
            25   registration is invalid.      And if that registration is




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 13 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4457
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     13



             1   invalid, as a matter of law, the plaintiff cannot proceed on
             2   their federal trademark infringement claim and they can't
             3   proceed on their counterfeiting claim.        And so we believe
             4   we're entitled to judgment as a matter of law on those
             5   claims.
             6                In addition, we believe we are entitled to
             7   judgment as a matter of law on their negligence claim.            That
             8   negligence claim arises from the so-called destruction of the
             9   raw footage from the original 16 episodes of Amped.
            10                The -- Scot D'Amore, Mr. Nordholm, both testified
            11   that as a matter of course, once the pay per view is put into
            12   the final broadcast ready form, then the old footage is
            13   deleted.   Because they've got something better.        They've got
            14   it finished.    They've got voice over.      They've got graphics.
            15   They've got postproduction work.       It's ready to go.     A lot of
            16   money's been invested in it.      So it's done, it's finished.
            17   It's better than before.      So they have that version and they
            18   have a version that is editable of that, both safely
            19   preserved.    And all of that footage winded up in those two
            20   conversations.    And if that's the case, it would not be
            21   foreseeable to Anthem as a matter of law that there would be
            22   any problem in deleting that footage.        Secondly, the
            23   plaintiff admitted that neither GFE, nor Mr. Jarrett, told
            24   Anthem to preserve that -- those raw footage files.          So
            25   therefore, for that reason, Anthem had no -- it was not




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 14 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4458
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     14



             1   foreseeable that they should have.       And they had no duty to
             2   absent someone asking.      Certainly -- you know, this is GFE's
             3   claim.   And Anthem and GFE don't have a contractual
             4   relationship.    GFE is not a party to the term sheet.        Anthem
             5   has no duty that I can discern to preserve this -- these raw
             6   footage files without an express request that they do so.
             7                So it was not foreseeable.      And there was no
             8   damage even if it occurred.      Therefore, we are entitled to
             9   judgment as a matter of law on the negligence claim.          For
            10   similar reasons, we're entitled to a judgment on the
            11   conversion claims because they arise from that same set of
            12   facts.   There's no damage because we've still got all of that
            13   stuff safely preserved.      And so there's no -- with -- without
            14   being able to show any damage, there should be no conversion
            15   claim.
            16                Also we're entitled to judgment on any claims for
            17   statutory damages under the Lanham Act.        We've cited law
            18   there for the Court that to be able to -- to seek statutory
            19   damages, you have to have -- show some showing of actual
            20   harm.    There's zero showing of actual harm.       Nobody has been
            21   confused.    There's no -- no consumers came in here and said
            22   they were confused.     There's no evidence of that.       Therefore
            23   they should not be able to seek statutory damages and we're
            24   entitled to a judgment on those claims.
            25                And finally, we are entitled to a judgment on




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 15 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4459
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     15



             1   their claims for punitive damages.       The Court has heard --
             2   for some of the same reasons why there's no likelihood of
             3   confusion, there can't be any willful infringement here
             4   because Anthem believes -- and I think as a matter of law --
             5   had a license to do what it did.       And not only did it have a
             6   license, the plaintiff admitted that the purpose of combining
             7   the marks and everything was for people to believe that the
             8   companies had merged.     And so if that was the intent -- and
             9   Mr. Jarrett participated in it, and that's what consumers
            10   believed, then it can't be a willful infringement.          That --
            11   they believed what the parties wanted them to believe:
            12   There's a merger happening here.       Further, because Anthem's
            13   marks were on all of this property, there can be no serious
            14   argument that Anthem was trying to, you know, slide its
            15   products by as GFE products.      They weren't.     The marks had
            16   equal dignity on there and they look liked a cobranded thing.
            17   And that's what it was.      So on these facts we believe that it
            18   is -- that the plaintiff just simply cannot make the required
            19   showing of recklessness and fraudulence and all of that sort
            20   of thing that would entitled it to seek punitive damages.
            21   And we ask the Court for a judgment on those claims as well.
            22                THE COURT:   Thank you very much.      And here's what
            23   I think.   I think the case comes down to whether or not --
            24   how much weight the jury chooses to give to Mr. Jarrett,
            25   Mr. Nordholm, and/or Scot D'Amore.       And depending on how they




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 16 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4460
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     16



             1   judge that testimony, and how much weight they give that
             2   testimony, how much credibility they give or believability
             3   they give, plaintiff could win on one or more of their claims
             4   or plaintiffs could lose on all of its claims.         It's not my
             5   role to weigh the evidence.        That -- I cannot do it on this
             6   motion.   So I've got to deny it.
             7                Mr. Miller, on your request -- so you want to add
             8   this one sentence an administratively dissolved company
             9   continues its existence to liquidate its assets?
            10                MR. MILLER:    Yes, Your Honor.    The appropriate
            11   statute so --
            12                THE COURT:    No.   No.   I'm with you.   That's the
            13   one sentence you want to add?
            14                MR. MILLER:    That is the one sentence.
            15                THE COURT:    Okay.    I'll add that.
            16                MR. MILLER:    Okay.
            17                THE COURT:    Okay.    The jury's ready to come in --
            18                MR. MILLER:    Your Honor, may I -- we ask for
            19   directed verdict as well.
            20                THE COURT:    Okay.    Well, you didn't file anything.
            21   But go ahead.    Make it for the record.      I think your argument
            22   is going to apply there too, but go ahead.
            23                MR. MILLER:    No, Your Honor.    No -- no -- I mean
            24   no disrespect, but it doesn't.
            25                THE COURT:    Okay.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 17 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4461
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     17



             1                MR. MILLER:    The two -- we're moving on their
             2   counterclaims.
             3                THE COURT:    Okay.
             4                MR. MILLER:    The issues are they haven't proven
             5   anything for their breach of contract, duty of loyalty.           If
             6   we show good faith, they don't have a basis for their breach
             7   of duty.   They haven't shown any harm whatsoever.         And so we
             8   think that claim should fail.       I'll make this short.     And
             9   then on the unjust enrichment claims, they press two forward,
            10   one against Mr. Jarrett.      The only basis they've asserted for
            11   their unjust enrichment claim is the $40,000 that was paid by
            12   Anthem on behalf of GFE to release the master recordings or
            13   the master files.     There's nothing to show that that benefit
            14   in any way was for Mr. Jarrett individually.         There's nothing
            15   to show that he received any benefit whatsoever.          They never
            16   paid him a cent.     The testimony was completely and
            17   overwhelming that they never paid him a cent for anything for
            18   that -- for that master file.       I'm not saying they didn't pay
            19   him for his employment, but I'm saying for that master file.
            20   And so the unjust enrichment has to fail.         When it comes
            21   to -- when it comes to the unjust enrichment claims against
            22   GFE, the $40,000 was on behalf of Anthem for its benefit.
            23   They are the only person that benefited.        They have not paid
            24   any money to GFE for use of the master files.         The master
            25   files are gone.    I think we can argue all day whether they're




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 18 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4462
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      18



             1   the same or different, but they're gone.        And the law is --
             2   and we can submit a brief if Your Honor would like, that if
             3   there was a voluntary decision to do something that is solely
             4   for their benefit, they cannot claim that unjust enrichment
             5   occurred because it was a voluntary act.        And so -- it's
             6   equivalent -- and I believe the case was similar to a gift to
             7   someone, and therefore it was a voluntary act.         I'm happy to
             8   cite that for the Court.      I don't have the cite on me at this
             9   moment, but we're happy to do that.        Actually, I may.    No,
            10   Your Honor, I don't have that cite for you.
            11                 THE COURT:   I'm going it deny the motion.      I still
            12   think your motion depends on how much weight the jury chooses
            13   to give.   I will say if -- if the jury finds that while he
            14   was a -- that when Mr. Jarrett was a corporate executive, he
            15   engaged in this activity to the detriment of Anthem, then,
            16   yeah, there's a basis for the breach of duty of loyalty
            17   claim.   And I think I raised that during the pretrial
            18   conference.    I think we're all going to have to do some
            19   research if the jury were on to come back and find for both
            20   of you on the unfair competition claim.        But I'm going to let
            21   all of it go to the jury.
            22                 Now, a couple more things before I bring the jury
            23   in.   So during your closing -- Mr. Miller, you asked for 30
            24   minutes, doing a rebuttal for ten.       I'm sorry.    35 minutes
            25   and a rebuttal for 10.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 19 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4463
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    19



             1                MR. MILLER:    Yes, Your Honor.
             2                THE COURT:    And then you've got 45 minutes to use.
             3                So there will be no reference to COVID-19.
             4   Specifically, there will be no reference that the delay was
             5   caused by COVID-19 or any issues about the defendant's
             6   counsel possible exposure.       I'm going to tell the jury that I
             7   appreciate their patience.       I appreciate -- I want them to
             8   know that the delay was to make sure that the jury, the
             9   parties, the counsel, the Court staff are all safe.          And
            10   that's really all they need to know.        So there will be no
            11   reference to COVID-19 in anybody's closing, the delay or
            12   any -- any way -- that shouldn't be discussed at all.
            13                Finally, Mr. Miller, you made a motion to strike
            14   during --
            15                MR. MILLER:    I'm trying to --
            16                THE COURT:    The testimony -- do you remember that?
            17                MR. MILLER:    Your Honor, I believe it was
            18   Mr. D'Amore's testimony regarding yanking Mrs. Jarrett's arm?
            19   Is that --
            20                THE COURT:    No.   You made an objection -- I think
            21   it's Mr. Nordholm's testimony where he said there is a talent
            22   contract with Mr. Jarrett, as well as his days when he was
            23   talent and predecessor.      And you moved to strike that.       And
            24   I'm going to overrule that.
            25                MR. MILLER:    All right.   Thank you, Your Honor.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 20 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4464
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      20



             1                 THE COURT:    Okay.   So is there anything else in
             2   the record that needs to be resolved, Mr. Miller?          I think
             3   that -- I think I've covered everything.         Do you have
             4   anything on your list?
             5                 MR. MILLER:   No, Your Honor.    We're ready to
             6   proceed.
             7                 THE COURT:    Okay.
             8                 MS. MILLS:    No, Your Honor.
             9                 THE COURT:    Bring in the jury.
            10                 MS. MILLS:    Your Honor, can Mr. Merchant come sit
            11   back here?
            12                 THE COURT:    Oh, is that him?
            13                 MS. MILLS:    Yes.
            14                 THE COURT:    Okay.   Sure.
            15                 MS. MILLS:    Okay.
            16                 THE COURT:    All right.   Bring in the jury.
            17                 Oh.   Hold on.
            18                 In your closing, you all cannot quote from the
            19   jury charge.    You can say you anticipate that the Court may
            20   charge you.    You can say words to that effect.       But you can't
            21   quote from the charge itself.
            22                 MR. MILLER:   Your Honor, can we say the elements
            23   will show. . .      and without going into the elements.
            24                 THE COURT:    You can say I believe the Court may
            25   charge you.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 21 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4465
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    21



             1                 MR. MILLER:    Fair enough.
             2                 THE COURT:    Go ahead.    Bring them in.
             3                 (Jury present.)
             4                 JUROR:   Good morning.
             5                 THE COURT:    Good morning.
             6                 All right.    Be seated.
             7                 Ladies and gentlemen of the jury, good morning.
             8   And thank you for your patience, first of all.         I realize we
             9   had a bit of a delay.       And I want you to know the delay was
            10   my decision to make sure you're safe, to make sure the
            11   lawyers are, the parties are safe, and that my court staff is
            12   safe.   And I'm confident now that we all can proceed here.
            13   So I appreciate your patience.       I appreciate each of you
            14   being here.    I'm aware that you've got another life to live.
            15   And I'm going to be very cognizant and sensitive of that --
            16   commitments you have made to go forward.        So rest assured
            17   we're all on the same page there.
            18                 So we're at the point in the trial where the
            19   lawyers are allowed to make closing arguments.         This is their
            20   opportunity to present and make their arguments about the
            21   proof that you've heard.      Each side has 45 minutes.      And by
            22   tradition, the plaintiff gets the first word and the last
            23   word in argument.      So the plaintiff is going to use 35
            24   minutes of its time initially.       Correct?
            25                 MR. MILLER:    Yes, Your Honor.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 22 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4466
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      22



             1                 THE COURT:   And then save ten minutes for
             2   rebuttal.    And then the defendant will use all of its 45
             3   minutes.    When the lawyers have done their closing arguments,
             4   we're going to take a break to refresh ourselves because then
             5   you'll come back in the courtroom.       And on your chair will be
             6   a copy of the jury charge.      So that's your copy.      And you can
             7   mark on it.    You can do as you please with it.       But I found
             8   that by having a copy for you to follow along it will help
             9   you understand what the charge is telling you.
            10                 So you'll have that on your chair when you come
            11   back.   And then I will present the charge to you.         At that
            12   point, you'll then retire back to the jury assembly room.
            13   The evidence, in the form of exhibits, will be back in that
            14   room.   You need to choose one of your number to operate the
            15   computer.    And the IT person will be there to help whoever
            16   wants to do that.     I just suggest one just so one person's
            17   touching the computer, the laptop, so you don't have to worry
            18   about anything.    And as you already know, you have an
            19   incredibly big room to spread out and deliberate on the case
            20   and free access to the coffee and all the snacks you want.
            21                 Also, I'll just tell you, when you go back, I
            22   would recommend you go ahead and make your lunch orders.           The
            23   Court will -- now that you'll be deliberating, the Court is
            24   allowed to furnish your lunch.       So I would make my lunch --
            25   select your lunch -- make your lunch selections so we can get




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 23 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4467
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      23



             1   it and get it back here so you can enjoy it while you
             2   continue your deliberations.       So with that, we'll hear from
             3   the plaintiff.
             4                MR. MILLER:    Mr. Nordholm saw an opportunity to
             5   take advantage of my client.
             6                THE COURT:    Okay.   I'm going to interrupt you and
             7   tell you to turn on your microphone so we can hear you.
             8                MR. MILLER:    It is on, Your Honor.
             9                THE COURT:    Okay.   I would bring it up to your
            10   mouth a little bit closer.
            11                MR. MILLER:    How about now?
            12                THE COURT:    Much better.
            13                MR. MILLER:    Sorry.   That robbed us of the drama.
            14                Mr. Nordholm saw an opportunity and took advantage
            15   of Mr. Jarrett.    Although none of us would see one of our
            16   friends passed out drunk, go through his pockets and steal
            17   his wallet, that's what happened here.        When we started this
            18   jury -- ladies and gentlemen of the jury, when we started
            19   this trial three weeks ago, I told you three things.          One,
            20   Anthem had a problem.      That problem was Mr. Nordholm, who is
            21   not here today.    We proved that Mr. Nordholm was the problem.
            22                THE COURT:    Okay.   Previously I had instructed the
            23   lawyers make no reference to that.
            24                MR. MILLER:    I'm sorry.
            25                THE COURT:    So you -- Mr. Nordholm not being here




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 24 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4468
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       24



             1   today is not something you should consider.         The fact of the
             2   matter is that Anthem does have a corporate representative
             3   that's been here throughout the entire trial.         Go ahead.
             4                MR. MILLER:    I told you that the Court had -- or I
             5   told you that Anthem had three problems.        The first was
             6   Mr. Nordholm.    We proved that Mr. Nordholm was the problem.
             7   He sat right there and told you all about it.         The second was
             8   we showed that Anthem had no one with experience.
             9   Mr. Nordholm had zero experience.       We proved, in
            10   Mr. Nordholm's own words, that he had zero experience.           We
            11   know that because he sat right there and told you all about
            12   it.   Three, I told you that Anthem was hemorrhaging money.
            13   Mr. Nordholm, as we proved through his own words, said that
            14   Anthem was grossly over budget and hemorrhaging money.           We
            15   know that because he sat right there and told you all about
            16   it.   Everything I told you during that opening three weeks
            17   ago we have proved.     Let's walk through the timeline, the
            18   testimony, and the documents to show that, yes, Anthem is
            19   liable to my clients.
            20                When we began this trial, I told you Mr. Nordholm
            21   saw Mr. Jarrett and his company as a fast and easy solution
            22   to his problem.    We proved that was true.       We proved
            23   Mr. Nordholm intended to solve his lack of experience and
            24   money problems by begging Mr. Jarrett to help him and
            25   promised a merger.     I told you about Mr. Jarrett's vast




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 25 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4469
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    25



             1   experience.    We proved that Mr. Jarrett is a lauded member of
             2   the WWE professional wrestling hall of fame, alongside the
             3   most famous wrestlers and entertainers in the industry.
             4   Mr. Jarrett testified that he has testified that he has over
             5   three decades in the professional wrestling industry,
             6   beginning with his first match in 1986.
             7                 Mr. Jarrett has wrestled under his real name, Jeff
             8   Jarrett, since he entered the industry in 1986 including the
             9   most recent Royal Rumble for the WWE in 2019.         He has founded
            10   three separate wrestling entertainment companies.          First, he
            11   founded TNA Entertainment, after which, you heard him
            12   testify, that in 2014 went into such a decline -- that
            13   Mr. Nordholm testified they foreclosed upon it and now Anthem
            14   has the assets.    Second, we showed that Mr. Jarrett formed
            15   Global Force Entertainment, Inc. That is one of the
            16   plaintiffs in this case, along with Mr. Jarrett.          Third, we
            17   showed that Mr. Jarrett formed Global Force Wrestling, LLC,
            18   of which he owned 100 percent of all membership interest in
            19   that company, and completely controlled every action of that
            20   company.   That company was an intellectual property, a
            21   trademark holding company, through which Anthem Force
            22   Entertainment used the marks and after the registration
            23   issued for Global Force Wrestling the marks were assigned to
            24   Global Force Entertainment.
            25                 Mr. Nordholm testified Mr. Jarrett used his vast




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 26 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4470
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    26



             1   experience to improve Anthem's story lines, even in the short
             2   time he was there.     I told you that Amped was a big
             3   investment and Mr. Nordholm knew access to it would save him
             4   a lot of money.    You heard Mr. Jarrett and Mr. Myers testify
             5   that Global spent important time, money, and favors creating
             6   Amped.    Nobody disputes that the 16 one-hour episodes of
             7   Amped were intended for a television series pilot.          You heard
             8   Mr. Jarrett tell you Global bet everything on Amped, and he
             9   cashed in every favor, every favor he could.         When we started
            10   the trial, I told you Mr. Jarrett was shopping the Amped
            11   content to some of the biggest media companies in the United
            12   States.   As you saw from the Arthur Smith contract, and heard
            13   from Mr. Jarrett, he was not messing around.         He was working
            14   with a titan in the industry, the producer of American Ninja
            15   Warrior and the Titan Games, that many of us saw last week on
            16   NBC.   He was shopping Amped to Viacom, Netflix and Fox, and
            17   it was going well.
            18                When Anthem first approached Mr. Jarrett, Global
            19   had a hold agreement with Fox.       Mr. Nordholm, however,
            20   convinced Mr. Jarrett to stop shopping Amped and bring it to
            21   Anthem.
            22                You may have noticed that Mr. Nordholm and
            23   Mr. D'Amore tried to testify that Amped was not important to
            24   Anthem.   We proved otherwise.      We proved Mr. Nordholm wanted
            25   the content so badly, as you can see above, that was he




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 27 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4471
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     27



             1   willing to give Mr. Jarrett and the owners of Global Force
             2   Entertainment an extra 26,881 shares of Anthem just to
             3   include the 16 hours of Amped in the GFE brands.          We know
             4   that because he told his boss and executives that in this
             5   3/15/2017 email.     Why did Mr. Jarrett [sic] want the content?
             6   He told you in 2017, when he approached Mr. Jarrett, Anthem
             7   was, and I quote, grossly over budget.        The production costs
             8   were, in reality, based on his testimony, over $100,000 per
             9   hour of content.     That means just to produce the 12 hours of
            10   content would have cost Anthem $1.2 million.         The benefit of
            11   saving $1.2 million dollars was huge.
            12                Anthem wants you to believe it could have replaced
            13   the content for $25,000 an hour.       But they don't tell you how
            14   they came to that number.      Mr. Nordholm told you he left out
            15   paying for talent.     He told you he left out paying for
            16   lighting.    He told you he left out paying for everything else
            17   involved in creating new content.
            18                MS. MILLS:    Your Honor, we're talking about
            19   numbers.    And we object to that.
            20                THE COURT:    Okay.   Noted.   This -- ladies and
            21   gentlemen, this is closing argument.        It is not evidence.
            22   And I'll give you further instructions on that when I give
            23   you the jury charge.      Go ahead.
            24                MR. MILLER:    Mr. D'Amore was not any better,
            25   because he told you he doesn't have any explanation either.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 28 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4472
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    28



             1   The cheap number that they put forward, I guess relatively
             2   cheap number, is simply a fantasy.       It's a made up number.
             3                As you heard in Mr. Nordholm's testimony, Anthem's
             4   cost to create was four times what Mr. Nordholm and what
             5   Mr. D'Amore tried to tell you and is contrary to
             6   Mr. Nordholm's testimony.
             7                We proved that Anthem saved it a lot of money,
             8   which was a massive benefit, and without which, they would
             9   have been in even worse shape.
            10                We also proved that Anthem wanted the content, but
            11   also the GFE brands, too.      Although Mr. Nordholm and his
            12   executives testified the GFE brand wasn't worth anything,
            13   that's very different than Mr. Nordholm's email to his boss
            14   Mr. Asper.    In his January 20th, 2017, email, right around
            15   the time he sought out Mr. Jarrett, Mr. Nordholm admitted
            16   that GFE had brand value that was hard to refute now that I
            17   have been living it for a month.
            18                Mr. Nordholm's claims using the content and
            19   trademarks was not -- Mr. Nordholm claims the content and
            20   trademarks was not contingent on the merger.         This is wrong.
            21   The term sheet tells the truth.
            22                When Mr. Nordholm and Mr. Jarrett signed the term
            23   sheet everyone was clear.      We proved Anthem did not own the
            24   Amped content until the merger happened.        It did not have a
            25   license to the trademarks until the merger happened.          You can




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 29 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4473
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      29



             1   see that in the term sheet where it says Amped, GFW Amped
             2   will remain with GFE and be included in the merger, and
             3   simultaneous to the closing of the GFE merger Anthem will
             4   enter into a license agreement to use the names Global Force
             5   Wrestling and Amped and related trademarks.         You can see it
             6   right there in the term sheet.
             7                You also can see that Anthem's getting access to
             8   the content and the license at the merger was not free.
             9   Remember the email between the executives that we just showed
            10   giving Mr. Jarrett and the owners of GFE 26,881 shares just
            11   for the content and the brands?       That's Exhibit 105.     The
            12   term sheet sets out the shares to be given to Mr. Jarrett.
            13   And it was to be at the conclusion of the merger.          And low
            14   and behold, right there in the term sheet it gives
            15   Mr. Jarrett the 26,881 shares effective upon the merger.            You
            16   can see it right there.
            17                So, now, we have conclusively proven by
            18   Mr. Jarrett's testimony, Mr. Nordholm's own email prior to
            19   the term sheet, and the term sheet itself that Mr. Jarrett
            20   was to receive a large number of shares in exchange for the
            21   Amped content and trademarks effective upon the merger.           The
            22   merger never happened.      Anthem's use of the Amped Anthology
            23   and trademarks were contingent on the merger.
            24                Despite the merger not happening, you saw from
            25   Mr. Jarrett holding up the DVD, which he did right there --




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 30 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4474
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    30



             1   in fact, he held up all four of them -- that the covers --
             2   the back covers Anthem claims it owns the Amped and GFE's
             3   trademark anywhere.     You don't have to take my word for it.
             4   All you have to do is look at the back of those four boxes
             5   that are exhibits for you to view.
             6                 You heard Mr. Nordholm testify Anthem cut down the
             7   16 hours of Amped content into four three-hour pay per views.
             8   They called it the Amped Anthology.        Not only did Anthem save
             9   a bunch of money, the Amped Anthology saved it from breaching
            10   contracts.    We proved Anthem used the Amped Anthology to meet
            11   its international contracts and pay per view needs.
            12   Mr. Nordholm told you that without the Amped Anthology Anthem
            13   would have breached its international distribution
            14   agreements.    That's what he said.
            15                 Yet, unbelievably, despite all the money saved,
            16   and the contracts they saved from breaching, Mr. Nordholm
            17   told you the quality of GFE's Amped was no good.          And both he
            18   and Mr. Nordholm told you that the Amped Anthology could have
            19   been replaced with cheaper shows.
            20                 Here's what's shocking to me, and I am sure it is
            21   shocking to you.     Remember when you realized that
            22   Mr. Nordholm and Mr. D'Amore hadn't watched the GFE's Amped
            23   or their own Amped Anthology?       With all Mr. Nordholm's
            24   testimony and Mr. D'Amore with all his swagger, they didn't
            25   view it.   How do we know that?      They told you that.     They sat




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 31 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4475
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     31



             1   right there and they told you that.        Yet without seeing
             2   either Amped, the Amped Anthology or the GFE Amped, they
             3   claimed that their Saturday matinee content was better.            We
             4   all know that that wasn't true and they have no facts to
             5   prove that.
             6                 Now let's talk about the license.      There was a lot
             7   of testimony regarding this alleged license.         If you could
             8   talk to me, you would probably say, what license?          And I
             9   would say, exactly.     There was no license.
            10                 There was no license because there was no merger.
            11   It never happened.     As I told you when we started the trial,
            12   the merger died when they suspended Mr. Jarrett, not when
            13   they sent the termination email.       But you don't have to take
            14   my word for that.     All you need to do is look at what
            15   Mr. Nordholm said to Mr. Jarrett and what he did to his
            16   friend behind his back.      That tells the true story.
            17                 Mr. Nordholm was not honest about his intent to
            18   bring Mr. Jarrett back after the suspension.         In the
            19   suspension notice, Mr. Nordholm falsely said it is my
            20   intention to complete the GFE transaction as outlined in our
            21   binding term sheet.     Mr. Nordholm showed his true intentions
            22   just five days after the suspension.        We proved he sent an
            23   email to Mr. Nordholm [sic] discussing distracting --
            24   Mr. Jarrett -- if Mr. Jarrett was coming back, there would no
            25   excuse, as you can see right there in the second paragraph,




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 32 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4476
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     32



             1   to plan for his extractions just five days after his
             2   suspension.
             3                 Now, let's remember when you first saw
             4   Mr. D'Amore's graphic email about the lack of b-a-l-l-s and
             5   the blowing brains up during the opening moments of trial.
             6   It's hard not to forget, isn't it?
             7                 Although Mr. D'Amore claims he was exaggerating.
             8   He wasn't.    He wanted Anthem to take advantage of
             9   Mr. Jarrett.    In his own words, he said in the email,
            10   Mr. Jarrett doesn't have the b-a-l-l-s to sue and if was
            11   stupid enough to, let him blow his brains and his wallet up
            12   fighting.    We can see in their emails Anthem intentionally
            13   chose to go forward.     Even though both of them told you
            14   Mr. Jarrett was their friend, they didn't care about what
            15   happened to their friend.      Mr. Nordholm agreed with
            16   Mr. D'Amore, and as the boss made the decision to take
            17   advantage of his friend.      If they really wanted Mr. Jarrett
            18   back, there was no need to worry about the lawsuit.          Then
            19   Mr. Merchant sent the email where he instructed a subordinate
            20   not to share a payroll projection with Anthem's Nashville
            21   employees.    Why didn't he want it shared with Nashville's
            22   employees?    Because it said to remove Mr. Jarrett from
            23   payroll projections.     They didn't want anyone to see the plan
            24   and tell Mr. Jarrett about it.       If Mr. Jarrett was coming
            25   back, they would not have needed to hide the email and to




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 33 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4477
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    33



             1   place "remove" next to Mr. Jarrett's name.
             2                 These emails prove that Anthem, Mr. Nordholm,
             3   Mr. D'Amore knew Mr. Jarrett would never come back and the
             4   merger was dead long before Mr. Nordholm sent the termination
             5   email.
             6                 Mr. Jarrett's falling off the wagon in October
             7   2017 was simply an excuse to cover up their plan.          We further
             8   proved that his falling off the wagon was a false pretext for
             9   firing him.    You heard from Mr. Lunberger that he couldn't
            10   remember ck whether he had been intoxicated while working
            11   and/or on screen.     We all know his lack of memory was really
            12   a yes.   He didn't want to admit to being drunk on camera.
            13   His boss, after all, was sitting right there.         Despite being
            14   intoxicated on camera, Mr. Lunberger is still employed.           They
            15   even had him sit before you, right there, and testify on
            16   behalf of Anthem.     However, Mr. Jarrett was fired, allegedly,
            17   for being intoxicated at a small independent wrestling event
            18   in a roadhouse like bar in Calgary that was not even being
            19   broadcast on television.      This is not an excuse for
            20   Mr. Jarrett being intoxicated, but it simply shows Anthem's
            21   true intentions.
            22                 Now, let's talk about Anthem's defenses.       No one
            23   here truly disputes that Mr. Jarrett was owed something.           You
            24   saw in the termination email that Mr. Nordholm admitted that.
            25   The single reason, the only reason, we are here is because




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 34 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4478
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    34



             1   Anthem thought it could get a free pass by publicly dragging
             2   my client through the mud for all to see.         And second, to
             3   claim that his actions gave them a free and forever license.
             4   Think about that:     A free and forever license to use the
             5   Amped content and trademarks.
             6                 Even after over 800 days sober they continue
             7   kicking Mr. Jarrett as he tries to get up and rebuild his
             8   life and his company.     By continuing to distribute the Amped
             9   content Anthem has been pretending the merger happened.           Even
            10   Mr. Nordholm -- even after Mr. Nordholm told you the merger
            11   was dead they willfully kept going.        You can see it from the
            12   DVD boxes created months after Mr. Jarrett left that were in
            13   total control and authority of Mr. Nordholm.         That tells the
            14   world that Anthem owns all of the content and all of the
            15   trademarks.    There's no carve out.     There's no mention of
            16   Mr. Jarrett or Global Force Entertainment.         There's no reason
            17   for a consumer to think otherwise but to look at the back of
            18   that box and believe that Anthem owns all of the content
            19   every moment and every trademark on that DVD.
            20                 Anthem claims it has a free license to the Amped
            21   content, the trademarks and Mr. Jarrett's name and likeness.
            22   Again, free and forever.      Free and forever.
            23                 Without the merger, there was no forever license.
            24   But you saw from Mr. Jarrett's suspension letter and the
            25   termination email and heard from Mr. Nordholm, Anthem knows




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 35 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4479
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    35



             1   it owes Mr. Jarrett money.      He even admitted in the
             2   termination email that Anthem owed money for GFE's content
             3   that has been broadcast.      We proved through Mr. Nordholm and
             4   Mr. Asper's words they paid him nothing.        They simply kept
             5   going.   Even today they have paid him nothing.
             6                 Despite Mr. Nordholm's emotional breakdown over
             7   losing his drinking buddy and friend, he never showed that
             8   emotional concern before he got here.        If he had, he would
             9   have done the right thing and paid his friend.
            10                 THE COURT:    All right.   Ladies and gentlemen, I'll
            11   have you step out, please.
            12                 MR. MILLER:   What did I do wrong?
            13                 (Jury not present.)
            14                 THE COURT:    Just hold them in the hallway there.
            15                 All right.    Be seated.
            16                 Mr. Miller, you've gone too far.      This is on
            17   liability only.    I gave you some leeway, but now you're
            18   continuing to come back to the issue of what money is due.
            19   Repeatedly.    Now, either I can clean it up or you can clean
            20   it up, but it needs to be cleaned up.
            21                 MR. MILLER:   Your Honor, I'm --
            22                 THE COURT:    We're only on liability.     So there's
            23   no need for your continued argument about what money is due.
            24   It's just not.
            25                 MR. MILLER:   Your Honor, I -- I'm not sure how




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 36 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4480
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     36



             1   they can say that there is an agreement and a license --
             2                 THE COURT:    But we're not on the issue of what
             3   money is due.
             4                 MR. MILLER:    I won't use the word free and forever
             5   again.   I won't use the word --
             6                 THE COURT:    But you already have.    So I need --
             7   how are you going to clean it up so I can bless it?
             8                 MR. MILLER:    (Inaudible.)
             9                 (Reporter interruption for clarification.)
            10                 THE COURT:    Turn your mic on.
            11                 MR. MILLER:    It is on.
            12                 I think we can fairly say that they're going to
            13   claim there is an agreement --
            14                 THE COURT:    That is not my question.
            15                 MR. MILLER:    I just won't -- I won't talk about
            16   the money any more, Your Honor.
            17                 THE COURT:    And how are we going to clean up what
            18   you've already said?       How do you want to clean it up?
            19                 MR. MILLER:    I will tell them that they shouldn't
            20   consider me saying it's free.       I'm willing to take that fall
            21   on the sword.    And I won't talk about money any more.
            22                 I disagree, Your Honor, that it is about a money
            23   issue in saying that it is free and that they didn't pay him.
            24   That came out during the evidence in the liability portion of
            25   this trial.    So did the money.     So did the 25,000.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 37 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4481
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     37



             1                THE COURT:    And I allowed that in.     But you're not
             2   in the -- you're not in the damages phase now.         And you're
             3   specifically and over and over again asking the jury to make
             4   a decision on liability because they're due something.           We're
             5   here only on the theories that you've put forth and whether
             6   or not any of those theories have been established by
             7   preponderance of the evidence.
             8                MR. MILLER:    Your Honor, whether it is free
             9   absolutely goes to the theory.       They're saying that there is --
            10                THE COURT:    Whether it's free, Mr. Miller, is not
            11   an element anywhere in my jury charge.        So it's no reason for
            12   you to talk about it.      Now, what do you propose to say?
            13                MR. MILLER:    Your Honor, I'll apologize to the
            14   jury for bringing that up.
            15                THE COURT:    I'm not sure that's what I want.
            16                MR. MILLER:    Please, Your Honor, tell me what --
            17                THE COURT:    Their sympathy for you and what you've
            18   said, I'll tell them later, is not a point here.
            19                What do you suggest, Ms. Mills.
            20                MS. MILLS:    Your Honor, I feel like it goes beyond
            21   just that free and forever license.        He talked about $1.2
            22   million and valuations of the content and all of this stuff.
            23   And out of respect, I wasn't objecting each time, but there
            24   were numerous places where he went beyond what we're supposed
            25   to talk about.    I feel like the Court needs to clear it up.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 38 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4482
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      38



             1   I don't think Mr. Miller's -- is going to do it to the extent
             2   it needs to be done.
             3                MR. MILLER:    Your Honor, as an element of the
             4   claims in your jury instructions, I have to prove damage.              We
             5   have proven damage by them saving money.        That's the benefit
             6   they got.
             7                THE COURT:    You need to prove liability.      We're
             8   going to have a separate phrase on damages and what's
             9   appropriate there --
            10                (Overlapping speech.)
            11                MR. MILLER:    If we don't --
            12                THE COURT:    -- jury comes back.
            13                MR. MILLER:    If we don't have to show that there
            14   was any harm to my clients --
            15                THE COURT:    You've done that on the -- now, I
            16   allowed that on the unfair competition claim.         And you've
            17   made that point using the language I think I suggested, that
            18   they received a benefit.      But now you've quantified the
            19   benefit.    And that went too far.
            20                MR. MILLER:    Your Honor, there was no objection to
            21   that testimony coming in during the liability phase and it
            22   came in.
            23                THE COURT:    Right.   But we're only on the
            24   liability phase here for argument.       So what I want you to say
            25   is that -- first, no more reference, under any of your




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 39 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4483
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    39



             1   theories, anything regarding money.        We've had enough of
             2   that.   Two -- I think you need so say words to the effect
             3   that your reference to damages or money in this case is
             4   premature because you anticipate the Court to ask each of you
             5   to make a decision on the various theories of liability that
             6   Mr. Jarrett presents.
             7                MR. MILLER:    I'm sorry, Your Honor --
             8                THE COURT:    On the various theories of liability,
             9   on his several claims, on his multiple claims of liability.
            10   And by referencing anything having to do with money puts the
            11   cart before the horse.      And you can phrase that however you
            12   want.   But you need to come back and argue liability.         Have
            13   you established by preponderance of the evidence any of the
            14   claims establish liability.
            15                MS. MILLS:    Your Honor, I feel like if he says it
            16   was premature that sends a signal to the jury that, oh, just
            17   wait, you're going to get to decide that.         I think it should
            18   be less --
            19                THE COURT:    Go ahead.
            20                MS. MILLS:    I think that's -- that it should be I
            21   talked about numbers and that was inappropriate.          I'm sorry.
            22                MR. MILLER:    I don't think I should have to
            23   apologize, Your Honor.
            24                THE COURT:    Well, you've heard what I've said.
            25   How are you going to say it?




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 40 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4484
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       40



             1                MR. MILLER:    Your Honor, I want to be clear with
             2   the jury that I'm sticking only to liability.         And I will say
             3   to the jury from this point forward I am only going to stick
             4   to the liability questions.        I'm not going to talk about --
             5                THE COURT:    Well, they don't know what liability
             6   means.   You're assuming they're lawyers.       They're not.
             7                All right.    Just have them hold in the hallway.
             8                MR. MILLER:    I don't. . .
             9                Sorry?
            10                (Recess.)
            11                THE COURT:    Okay.    I'm going to tell the jury that
            12   after arguments I'll give them instructions and you will
            13   learn that the only issue before you is the issue of
            14   liability.    You're not to be concerned with anything
            15   regarding what either party -- because there are
            16   counterclaims, may or may not be due.        You have to follow
            17   those instructions, whether you agree with them or not.           And
            18   to the extent the lawyers have talked about anything other
            19   than liability, then that's not -- that is not something you
            20   should consider.      Any objections to that, Mr. Miller?
            21                MR. MILLER:    Your Honor, we'll abide by your
            22   ruling, but I believe we are entitled to put on the proof
            23   that is in the liability stage, and this goes to liability,
            24   but I will abide by your instruction.
            25                MS. MILLS:    Your Honor, we'll abide by that.       I




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 41 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4485
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     41



             1   feel like it's not enough, but I think at this point I don't
             2   know what else we do.     But we continue to register our
             3   objections to that -- that closing.
             4                THE COURT:   Okay.    Bring in the jury.
             5                (Jury present.)
             6                THE COURT:   All right.    Be seated.
             7                All right.   Ladies and gentlemen of the jury, I
             8   want to share with you that in the instructions that I'll
             9   give you, you will learn that the case right now is only on
            10   the claims of the plaintiff against the defendant and the
            11   defendant's claims against the plaintiff.         And that's the
            12   decision that I'm going to ask you all to make.         Whether or
            13   not the plaintiff or the defendant may or may not be entitled
            14   to anything depends on your decision that -- that I'll give
            15   you on the first stage of the case.        So, therefore, what the
            16   lawyers are telling you now, first of all is, is not
            17   evidence.    You've heard all the evidence.       And you'll be the
            18   judges of how much weight to give to the evidence you've
            19   heard.   And I'll give you instructions that you can consider
            20   all of it, some of it, or none of it at all.         But what the
            21   lawyers -- as I told you in the beginning say -- is not
            22   evidence.    So they may make reference during their closing to
            23   things that are not at issue here at this point.          And to that
            24   extent you have to follow the instructions that I'll give
            25   you, as I told you when you were selected, whether you agree




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 42 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4486
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    42



             1   with those instructions or not.       So with that, Mr. Miller,
             2   you have a few minutes left.
             3                MR. MILLER:    Thank you, Your Honor.     I believe
             4   about 20 minutes.     Is that correct?
             5                THE COURT:    You can proceed, Mr. Miller.
             6                MR. MILLER:    Thank you, Your Honor.
             7                Dispute Mr. Nordholm's emotional breakdown over
             8   losing his friend, he never showed that emotional concern
             9   before he got here.     If he had, he would have done the right
            10   thing for his friend.      All he cared about was solving his
            11   problem while taking advantage of Mr. Jarrett's problem.
            12   Commonsense tells us you that the license alleged here is a
            13   fiction.   The Mr. Jarrett testified that any right to use the
            14   content or the trademarks required the merger to happen.
            15   This is consistent with the term sheet.        This is clear from
            16   Mr. Nordholm's testimony that Anthem owed Mr. Jarrett
            17   something.    Now, you may have heard a lot of things that
            18   Mr. Jarrett did or said.      Mr. Jarrett told you this upfront,
            19   and said he did incredibly stupid things.         He doesn't dispute
            20   that.   Mr. Jarrett told you that he was very regretful for
            21   those things.    And you saw how his wife Karen Jarrett sat
            22   through this trial during that difficult testimony.          His
            23   profound remorse is obvious.      He sought treatment and has
            24   attempted to make amends.      Regardless of Mr. Jarrett's
            25   problems there's no excuse to steal his content and his




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 43 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4487
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    43



             1   trademarks.    As I said before, none of us would see a friend
             2   passed out drunk, go through his pockets and take out his
             3   wallet.    Even -- we wouldn't even do that to a stranger.
             4                 Even after Mr. Jarrett entered rehab, Mr. Nordholm
             5   had total control, dispute what they allege that Mr. Jarrett
             6   had control of, which we obviously dispute from Mr. Jarrett's
             7   testimony, Mr. Nordholm unequivocally told you he had total
             8   control after the suspension.
             9                 Even though Anthem told you in the termination
            10   letter that they would talk about something later, they aired
            11   Part 4 -- Part 2, Part 3 and Part 4 of the Amped Anthology on
            12   pay per view.    They gave the Amped Anthology to Fight Network
            13   to broadcast throughout the world.       They made the Amped
            14   Anthology available for streaming on Global Wrestling
            15   Network.   Their only excuse is that Mr. Jarrett and Mr. Myers
            16   never told them to stop.      Even though Anthem it was doing
            17   something wrong, they never told them to stop doing something
            18   that was wrong.    You heard Mr. Jarrett and Mr. Myers tell you
            19   that they never dreamed Anthem would keep going because the
            20   merger had never happened.      They didn't need to be told
            21   because they knew it.     You saw Mr. D'Amore's email.
            22   Mr. Nordholm told you he had the ultimate authority to make
            23   that final decision.     Mr. Nordholm and Anthem simply kept
            24   going with the content and trademarks.
            25                 Finally, and unbelievably, you heard Anthem's




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 44 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4488
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    44



             1   witnesses testify they intended to manufacture and sell a
             2   Jeff Jarrett toy action figure.       If all the bad things are
             3   true about Mr. Jarrett and it was so bad that they had to
             4   terminate him, you have to wonder why they plan to sell toys
             5   with his name and likeness to children.
             6                Now, let's walk through the claims you will see in
             7   the verdict form.     I know it will seem like a lot of
             8   questions.    My clients have 11 claims.      The reason we have so
             9   many claims is my client's suffered a lot of harm.          But the
            10   good news is you can check "yes" to all of my client's claims
            11   and no to defendant's four counter claims.         There is a simple
            12   way to breakdown the counterclaims -- or breakdown the
            13   claims.
            14                First, look at the trademark and unfair
            15   competition claims.     The federal trademark infringement
            16   counterfeiting claims are only for the Global Force Wrestling
            17   trademark.    The rest of the counter -- the rest of the
            18   trademark and unfair competition claims have to do with the
            19   GFW, Global Force Wrestling, and the two related logos.           All
            20   the trademark and unfair competition claims will have similar
            21   elements.    The Court will instruct you on those elements.
            22   But pay particular attention to these two facts.          One,
            23   Anthem's DVDs state on the back that the marks and content
            24   belong exclusively to Anthem, and how it would be impossible
            25   for a consumer not to be confused by that statement, coupled




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 45 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4489
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     45



             1   with the Global Force Wrestling and GFW marks all over the
             2   content and promotions.      The GWN, the Global Force -- or the
             3   Global Wrestling Network and GFW marks and logos are nearly
             4   identical and are in the same fields for the same consumers.
             5   These facts tell you that, yes, Anthem is liable for
             6   trademark infringement and unfair competition and
             7   counterfeiting to my clients.       Second, Global's claim for
             8   violation of the Tennessee Consumer Protection Act is based
             9   on two actions.    First, yes, Anthem's DVD covers, as we told
            10   you, say -- say that Anthem owns every moment of the content
            11   and trademarks.    This is clearly deceptive.       Yes, Anthem uses
            12   the Global trademarks on the packaging and they are nearly
            13   identical to the network.      Third -- and this is a really big
            14   one for you -- we assert that, yes, defendants have benefited
            15   from the use of Global's content and trademarks.          Defendants
            16   should account for all the wrongful benefits they received.
            17   Fourth, yes, Anthem stole, used and destroyed the Amped
            18   content.   These intentional acts prove that Global -- and you
            19   should find for Global and against Anthem for conversion.
            20   You also should check yes for negligence, because it was
            21   reckless, willful, and intelligent -- or intentional.
            22                They knew they had the property.       They knew had to
            23   maintain the content in the original masters.         They had an
            24   opportunity not to delete that.       They could have paid for
            25   more storage.    They chose not to.     Fifth, you should find in




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 46 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4490
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      46



             1   favor of Mr. Jarrett for his privacy claim.         It is clear they
             2   are using his name, image and likeness without a license.
             3   And the only place you should check no on our claims is the
             4   notion that Anthem engages in sports broadcast.         We saw --
             5   Mr. Nordholm, Mr. Jarrett, Mr. D'Amore testify that it is
             6   scripted and predetermined.      Everything there is scripted and
             7   predetermined.    It is not as if you are on a field of play
             8   and no one knows who is going to win.        The only person you
             9   saw testify that it was a sport was Mr. Lunberger, and I've
            10   explained to you why we can't trust his testimony.
            11                 Finally, you should find for my clients on
            12   cancellation and registration of the Jeff Jarrett mark.
            13   There was fraud on the front end.       TNA, Anthem's predecessor,
            14   knew that Mr. Jarrett had always wrestled under Jeff Jarrett.
            15   They knew they were not the exclusive user of it.          They were
            16   not even the exclusive user of it when they filed the
            17   application.    They knew that.     It was an intent to deceive to
            18   get the registration.
            19                 On the back end there was abandonment.       You heard
            20   Mr. Brewer, the trademark attorney for Anthem, testify that
            21   Class 41 is for marks in the entertainment industry.          It's
            22   not nor DVDs and digital media.       Mr. Jarrett has no intent to
            23   wrestle for Anthem.     Anthem has no intent to hire Mr. Jarrett
            24   to wrestle.    It simply is inapplicable.      They have abandoned
            25   the mark.    When it comes to the two counterclaims -- let's




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 47 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4491
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     47



             1   cover those briefly.     First, they have not shown that
             2   Mr. Jarrett breached any duty.       He acted in good faith.      He
             3   improved the content.     He did the best he could, given his
             4   situation.    How Anthem can now claim he breached some duty as
             5   an officer simply doesn't make sense.        Their unjust
             6   enrichment claim fails, too.      Mr. Jarrett wasn't -- wasn't --
             7   Mr. Jarrett didn't owe the $40,000 to Mr. Sullivan himself.
             8   That was related to Global Force Entertainment.         The $40,000
             9   didn't benefit Global.      Nobody can really explain that but
            10   Mr. Nordholm, and he can't explain it.        They simply used it
            11   for their benefit voluntarily.
            12                Finally, Mr. Nordholm saw an opportunity.        And
            13   again took advantage of Mr. Jarrett.        None of us would see
            14   that friend and take his wallet.       Realizing what he had done,
            15   Mr. Nordholm and Mr. D'Amore knew Anthem might get sued.
            16   They bet Mr. Jarrett didn't have the courage to fight for the
            17   most valuable assets of Global.       Even knowing the merger was
            18   dead and there was no license, at the time this started, and
            19   certainly when Mr. Jarrett was suspended, Mr. Nordholm went
            20   forward with the pay per views, international distribution,
            21   streaming and DVDs.     He did knowing it was wrong.       You have
            22   the opportunity to right this wrong.        You have the
            23   opportunity to tell Mr. Nordholm, Mr. D'Amore, and their
            24   cronies that it's not okay to do this.        Unfortunately, for
            25   Mr. Nordholm, his friend, Mr. Jarrett, despite his problems,




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 48 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4492
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    48



             1   had the courage to stand up to Mr. Nordholm, Mr. D'Amore and
             2   Anthem.   In a nutshell, there is no defense to their actions.
             3   There is no license.      There was no merger.
             4                And so here we are.
             5                THE COURT:    All right.   Ms. Mills.
             6                MS. MILLS:    Ladies and gentlemen of the jury, I'd
             7   like to thank you so much for your patience and listening to
             8   this and helping us sort out these problems.         I know that
             9   it's been a long time that you've been involved in this, and
            10   we really appreciate it.
            11                THE COURT:    Is your mic on.
            12                MS. MILLS:    Is that better?
            13                THE COURT:    Yes.
            14                MR. MILLER:    Your Honor, we object.     These
            15   demonstratives were never shown to us before this.
            16                MS. MILLS:    This is not a demonstrative.
            17                THE COURT:    It's closing argument.     Go ahead.
            18                MS. MILLS:    I -- as I've watched you folks listen
            19   and sort through this this week, I would -- for myself, I
            20   would have had the question, what exactly is this case about?
            21   And -- so that's the ultimate question.        What is this case
            22   about, and what are you going to be asked to decide?           So the
            23   question here is did Mr. Jarrett -- when Mr. Jarrett did the
            24   following four things while he was making $250,000 a year as
            25   Anthem's Chief Creative Officer -- he's the big cheese, the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 49 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4493
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    49



             1   guy in charge of all decisions about what the company puts
             2   out, what it looks like, what trademarks are used, how we
             3   market it.    He's the guy.    And he's being paid a lot of money
             4   to do that.    And so the evidence showed -- and it's really
             5   undisputed -- that Mr. Jarrett used GFE's Amped content to
             6   create the Amped Anthology pay per view.        He used his own
             7   image and likeness inside that Amped content that was
             8   included in the pay per view.       He used the trademarks GFW and
             9   Global Force Entertainment in connection with Anthem's marks
            10   and IMPACT marks, put all those marks on the same product.
            11   And they did that on certain of Anthem's content and the DVDs
            12   that you've heard a lot about.       And Mr. Jarrett admitted that
            13   he is the one who selected the mark Global Wrestling Network.
            14   And he is the one who designed it to look like his other
            15   marks for use on Anthem's streaming app.        So that's pretty
            16   much undisputed.     And that's the conduct that 95 percent of
            17   this case is about.
            18                 Now, GFE and Mr. Jarrett now claim that what he
            19   did while he was employed for Anthem is wrong, and that he's
            20   suing his employer over the very decisions he made while he
            21   was being paid a lot of money to be Chief Creative Officer.
            22                 So in addition to the infringement related claims
            23   that surround that conduct, there's a couple of other issues
            24   that the plaintiff is asking you to decide.         You're being
            25   asked whether Anthem did anything wrong when it deleted the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 50 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4494
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    50



             1   raw footage from the Amped content after it had the final
             2   broadcast version ready to go and safely preserved.          The
             3   evidence showed that everything that was in that raw footage
             4   ended up in the final version.       So there's a final version
             5   and then there's an editable version left.         The plaintiff
             6   contends that that is wrongful and he's entitled to damages.
             7   But that's one thing you're going to be asked to decide, is
             8   did that harm anyone.     And finally, whether Anthem abandoned
             9   the Jeff Jarrett trademark that it rightfully owns.
            10                So these claims and this conduct I've just gone
            11   over amounts to questions -- the causes of action that it's
            12   going to amount to is did Anthem commit infringement when it
            13   used the Amped content, Mr. Jarrett's image and likeness, the
            14   trademarks, all three of them that are at issue, Global Force
            15   Entertainment, GFE, and Global Wrestling Network, was that
            16   infringement.    Two, was Anthem unjustly enriched.        That's a
            17   term of art and it's a type of cause of action.         Was it
            18   unjustly enriched when it used those things at Mr. Jarrett's
            19   request?   Did Anthem commit conversion, or was it negligent,
            20   when those old footage files were deleted once it had the
            21   final broadcast ready version?       And has Anthem abandoned its
            22   trademark for Jeff Jarrett?      So those are the way the claims
            23   are going to show up on your verdict form, using that
            24   terminology.    The answer to all of those questions is no.
            25                Mr. Jarrett's theories were not supported by the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 51 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4495
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    51



             1   evidence in this case.      Mr. Jarrett's claim is that Anthem
             2   lured him in to the company and promised him a merger that it
             3   never intended to do, and all for the purpose of taking his
             4   intellectual property and then kicking him to the curb once
             5   it had that.    And that is not at all what happened.        And you
             6   heard that from the stand as you sat here and watched this
             7   case.
             8                Here's what really happened.      Mr. Jarrett had been
             9   kicked out of the previous company, TNA Entertainment, and he
            10   had a beef with the previous owner, and coming back in to
            11   Anthem after my client acquired it was a big deal for him.
            12   He was going to be back on top and he was going to be in
            13   charge and he was determined to be in charge and he was going
            14   to show those folks before that he was back and he was a
            15   force to be reckoned with.      But his own conduct destroyed any
            16   possibility of the merger.      Now, Mr. Miller likes to minimize
            17   his conduct.    But you heard, ladies and gentlemen, witness
            18   after witness tell you that Mr. Jarrett was frequently drunk
            19   at work; Mr. Jarrett was frequently abusive to employees;
            20   that he ruled with an iron fist; that it was his way or the
            21   highway.    He exposed himself to employees on more than one
            22   occasion.    He beat an employee with his belt.       He shoved an
            23   important business executive at an important event because he
            24   lost his temper while drinking.       He appeared on behalf -- he
            25   appeared at a wrestling event to wrestle, completely drunk,




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 52 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4496
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     52



             1   and didn't show back up.      This is not conduct that can be
             2   minimized.    This is such serious conduct -- and I think we
             3   all know if we were in the workplace and somebody -- or the
             4   big boss -- the chief creative officer was behaving this way,
             5   it's a serious, serious problem.        So -- and that's why the
             6   merger didn't go through.      I think it's pretty obvious that
             7   if you've got a party you're getting ready to merge with and
             8   this kind of conduct is going on, it would make anyone think
             9   twice about merging and whether or not that's a possibility.
            10                So you did hear some of the emotion on Anthem's
            11   side of the case.     You heard Mr. -- Mr. D'Amore, who -- I
            12   want to be sure that everyone gets this -- Mr. D'Amore is an
            13   owner in the plaintiff.      Mr. D'Amore owns 5 percent of the
            14   company.   He stands to gain if the plaintiff wins.         Okay?
            15   Because he would get some portion of that judgment.
            16   Nonetheless --
            17                MR. MILLER:    Objection, Your Honor.     She can't --
            18   brought in he gets some portion of it.
            19                THE COURT:    Sustained.    Just move on.
            20                MS. MILLS:    Nonetheless, he is here testifying for
            21   Anthem.    That should give you some idea of which party you
            22   ought to believe.     He's testifying against his own
            23   self-interest in supporting Anthem's case.         He had been a
            24   long-time friend of Mr. Jarrett.        They had worked together
            25   for years.    And Mr. -- Mr. D'Amore had finally had enough.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 53 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4497
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    53



             1   He testified that he had cleaned up these messes long enough.
             2   He had seen this conduct and he couldn't take it any more and
             3   he was ready to quit.     And then Mr. Nordholm talked him in to
             4   staying once they were going to put Mr. Jarrett on leave and
             5   get some help.    And -- and the question came up to
             6   Mr. D'Amore what do we do if he says we can't use all this
             7   content that he has forced us to use.        And Mr. D'Amore said,
             8   with some emotion, I can't believe he would be -- he would do
             9   that.   That would be so unfair and so unreasonable after
            10   putting us on this path that I don't believe he's going to do
            11   that.   And that's the emotion you heard coming from
            12   Mr. D'Amore.    You also heard a lot of emotion coming from
            13   Mr. Nordholm.    Mr. Nordholm told you that he considered
            14   Mr. Jarrett a dear friend.      They had spent more time together
            15   building -- trying to build this company back and put these
            16   fires out and turn it back to its former glory -- he had
            17   spent more time doing that than he had with his own family.
            18   And he also felt betrayed when Mr. Jarrett turned around and
            19   made these outrageous claims that he's made.
            20                Now -- so the real story is that it's not a
            21   situation where you had your friend drunk and you're picking
            22   his pockets.    What happened is it's the drunk friend that you
            23   have carried on your back and taken care of and tried to get
            24   straightened out and tried to get help, turning around and
            25   holding you up for acts you did at their direction.          That's




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 54 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4498
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     54



             1   what's going on here.     And our clients saw his acts in
             2   bringing these claims as a big betrayal of this friendship.
             3                We've talked a little bit about the witnesses.
             4   The plaintiff's witnesses that support his version of events
             5   is really Mr. Jarrett.      Mr. Jarrett told you, oh, I didn't
             6   really control anything.      That was really Mr. Nordholm.       I --
             7   you know, I just was there and then we had this other guy,
             8   John Guboric ^ sp and he was in charge.        That's not at all
             9   true.   And that's not what any other witness told you.          You
            10   heard from those witnesses.      He was -- he was determined to
            11   be in charge.    He negotiated for that power and that control
            12   and he got it.    And Mr. Nordholm admits he doesn't know
            13   anything about the wrestling business and wrestling content.
            14   That's what he was hiring Mr. Jarrett for and paying him a
            15   lot of money, to make those decisions.        And Mr. Jarrett did
            16   make those decisions.
            17                So Kurt Myers was the other witness that was --
            18   that was here to testify about the plaintiff's version of
            19   events.   Mr. Myers testified he wasn't really involved in the
            20   negotiations so he doesn't know anything about that, but he
            21   did tell you that he never, on behalf of Mr. Jarrett, revoked
            22   the permission to use this stuff.       And he didn't know -- as
            23   far as he knows, the plaintiff, Mr. Jarrett, never did that.
            24   The rest of these witnesses are all for Anthem.         You heard
            25   from Mr. Merchant, who is Anthem's financial officer.          He




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 55 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4499
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       55



             1   told -- told you that Mr. Jarrett was the operational lead on
             2   the ground.    He's the guy making decisions.       He's the guy in
             3   charge in Nashville.     You heard from Mr. D'Amore.       I've
             4   already talked about that.      Mr. D'Amore is a long-time
             5   friend.    He's the one who supplied the money to make the
             6   Amped content.    He's the one that would stand to benefit if
             7   GFE were to win here.     But he believes that Anthem is correct
             8   in this case.    We've talked about Mr. Nordholm relying on
             9   Mr. Jarrett, believing they were friends, looking to him to
            10   help save this company, and getting a knife in its back after
            11   Mr. Jarrett got sober.      You heard from Mr. Matthews, who said
            12   Mr. Jarrett ruled with an iron fist.        It was his way or the
            13   highway.   Many employees wanted to leave.        He berated
            14   employees publicly.     He was drunk on the job.      You heard all
            15   of that from the witnesses.      So Anthem is not liable for
            16   infringement for three primary reasons.        Number one, Anthem
            17   had a license or permission to do everything it did.           Two,
            18   there's no likelihood of confusion caused by Anthem's use of
            19   this intellectual property.      And, three, the plaintiff's
            20   trademark registration, the federal registration is not
            21   valid.
            22                 So Anthem is not liable for infringement because
            23   it had a license.     And a license is a term of art in the
            24   intellectual property world, which is basically permission.
            25   It's a contract that gives permission to use the intellectual




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 56 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4500
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     56



             1   property.    And a license -- because Mr. Jarrett gave his
             2   permission to use the IP about which he's now complaining, it
             3   can't be an infringing use unless Anthem exceeded that
             4   permission given.
             5                 So Mr. Jarrett knew exactly what he was doing
             6   here.   He is a sophisticated businessman with 30 years of
             7   experience in the industry.      He testified he was represented
             8   by national counsel, Nelson & Mullins, during all the
             9   negotiations.    So he had his own -- access to his own
            10   lawyers.    He was Chief Creative Officer and he carefully
            11   negotiated that role so that he could be in charge and have
            12   control.    He testified on cross-examination that he knew he
            13   had the right to say no for the use of this IP.         And he knew
            14   he had the right to say no both before and after he was
            15   terminated.    And he testified he knew that there was a risk
            16   that the merger would not go through when he agreed to let
            17   the company -- or when he offered the company to use his
            18   intellectual property.      He testified that he authorized the
            19   use of the trademarks that are at issue in this case.          He
            20   admitted that.    He testified that he authorized the use of
            21   the Amped content for use as a pay per view and everything
            22   that that entailed.     That would usually entail the DVD's, the
            23   distribution to foreign licensees, all of that.         He testified
            24   he knew that was going to happen when he gave permission.
            25   And he testified that he authorized the use of his own image




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 57 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4501
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    57



             1   and likeness.    He knew his image and likeness was in that
             2   content, and he offered it up.
             3                Now, when he offered that Amped content, that set
             4   the company on a path that it could not deviate from.
             5   Because there's -- the company has contractual obligations
             6   to -- to give content to its licensees.        If Mr. Jarrett had
             7   not offered the Amped content, they would have -- they had a
             8   filming session set up to film that content.         Mr. Jarrett
             9   said, oh, no, we don't need to do that.        Let's cancel that
            10   and let's use Amped.     Once they cancelled that, there's no --
            11   there's no going back because there's no content to take its
            12   place.   So it set the process in motion, once Mr. Jarrett
            13   cancelled that filming.
            14                So he testified that he helped select the marks
            15   that he put on this content.      He testified he chose the color
            16   green to make it look like his other marks.         He testified
            17   that he knew when he gave permission to use this that it was
            18   going to be used on everything, social media, the website,
            19   DVDss, et cetera.     He knew that.    He testified that he
            20   offered Anthem the right to use all of GFE's social media
            21   accounts.    He testified he knew he had the right to say no,
            22   but he did not.    He never withdrew his permission to use the
            23   IP, both before and after he was terminated.         Mr. Myers
            24   testified he didn't withdraw the permission.         And neither
            25   plaintiff ever withdrew their permission until this lawsuit




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 58 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4502
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    58



             1   was filed.
             2                Now, these acts constitute a legally binding
             3   license, or a contract for use.       The license does not have to
             4   be in writing.    There is no requirement for that.        It can be
             5   oral.   A license can be implied from the parties's actions.
             6   And that's what's going on here.       If somebody gives you the
             7   intellectual property to use and says use this and they're
             8   your boss and you use it, that is not -- that's an implied
             9   license.   They're telling you can use it.        It's an agreement
            10   to use it.    The key question in determining if that happened
            11   is whether Mr. Jarrett intended the intellectual property to
            12   be used in the way that it was used.        So if you find that
            13   Mr. Jarrett granted a license, you can't find that Anthem is
            14   liable for infringement unless Anthem exceeded that license.
            15                Now, I should tell you, Judge Crenshaw is going to
            16   instruct you on the law.      And you should you are follow those
            17   instructions.    And you will follow those instructions.         I'm
            18   telling you, as argument, what I understand the law to be and
            19   what we feel the law is.      And they're completely in harmony
            20   with these instructions you're going to receive.
            21                And further, because GFE and Mr. Jarrett received
            22   benefit from Anthem using this intellectual property, that
            23   license is irrevocable.      And that doesn't mean that Anthem
            24   can take this intellectual property and do whatever it wants
            25   to.   That's not what it means that the license is




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 59 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4503
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      59



             1   irrevocable.    It just means that anything that Anthem has
             2   done in conformance with these instructions and with what was
             3   going to flow from those instructions can't be deemed
             4   infringement after the fact.      You can't tell somebody to do
             5   something and then let them do it and then claim later, oh,
             6   well, now that was wrongful.      You can't do that.      That's what
             7   an implied license being irrevocable means.
             8                Now, how do we know that Mr. Jarrett granted a
             9   license to use this IP in the way it was used?         He said so.
            10   He told you he knew it was going to be used for streaming
            11   content.   He testified he knew it was going to be used on the
            12   four pay per views.     He testified he knew that it was going
            13   to be used for DVDs, for foreign licensees, and he knew his
            14   image and likeness was included.       So that is a license.
            15   That's exactly what an implied license is.         His actions tell
            16   us that Anthem had the right to do these things because he's
            17   the one that did it, as the big boss.
            18                Now, he admitted in a public filing that the very
            19   uses he complains about now in this case were actually
            20   licensed uses.    You will see in your jury notebook, there's a
            21   statement of use that was admitted in this case, in Anthem's
            22   part of the case.     A statement of use is a document that a
            23   trademark owner has to file at the trademark office to show
            24   they've actually used a mark and how they've used it.          And
            25   one they've used a mark, they can get a trademark




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 60 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4504
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     60



             1   registration.    This statement of use is the one that
             2   Mr. Jarrett filed.     And you'll see it in your notebook.        And
             3   he signs it.    You can see his signature there at the bottom.
             4   And what this thing swears under penalty of perjury is that
             5   the uses that he's showing were done by a licensee.          Now,
             6   these are the uses he claims were done by a licensee.
             7   There's the Amped DVD.      And those arrows are pointing out for
             8   you the IMPACT marks and the GFE marks.        This is exactly what
             9   this case is about, these uses.       And this is what Mr. Jarrett
            10   filed under penalty under perjury with the federal government
            11   was done -- a licensed use done by a licensee.
            12                He made this filing and swore this in March of
            13   2018.   This is months after -- six months, almost, after he
            14   was terminated.    So he believed he had licensed it, and he
            15   knew that he had licensed it.       And he's relying on Anthem's
            16   use to get a trademark.
            17                So now Mr. Jarrett says, well, okay, even if I
            18   licensed it, it was contingent on the merger going through.
            19   But Judge Crenshaw is going to instruct you that a license
            20   can only be contingent if that -- if Mr. Jarrett expressed
            21   that to Anthem in clear, unambiguous terms.         So that was
            22   never expressed to Anthem.      That's what the testimony showed.
            23   The term sheet doesn't say that the IP is contingent -- the
            24   use of the IP is contingent on the merger.         It doesn't
            25   address it at all.     Plaintiff tries to argue that it says




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 61 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4505
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    61



             1   that Anthem can't use it.      That's not what it says.      It
             2   doesn't address this issue at all.       It doesn't prohibit Mr.
             3   Jarrett from using the IP.      Mr. Jarrett admitted that he knew
             4   when he allowed the IP to be used there was a chance the
             5   merge was not going to go through.       He admitted he never told
             6   anyone that his permission was contingent upon the merger
             7   going through.    He admitted that.     And if you find that it
             8   was even debatable whether he said that to someone, you must
             9   find that the license wasn't contingent on the merger going
            10   through.   And this makes sense, folks, because if you've been
            11   granted the right to use it, and you use it, it can't later,
            12   after the fact, become infringement.        If it was fine at the
            13   time you did it, then it can't -- the license can't be
            14   contingent upon the merger going through.
            15                Secondly, all of those infringement claims should
            16   be -- you should find in favor of Anthem because there's been
            17   no likelihood of confusion.      Mr. Jarrett admitted that he put
            18   out -- he contributed and helped put out that press release
            19   that announced the merger in advance.        And he admitted that
            20   the purpose of that press release was to make the consumers
            21   believe that these parties were merging.        That's why they did
            22   it.   And then he admitted that if consumers believed that the
            23   parties were merging, they weren't confused.         Because that's
            24   what they were supposed to think.       He admitted there was no
            25   intent by Anthem to pass off its products as those belonging




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 62 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4506
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     62



             1   to GFE or GFE products as belonging to Anthem, that he -- he
             2   admitted that.    There was no intent to do that.       And he
             3   admitted that this was just part of a cobranding effort to
             4   make people believe that the parties had merged.          Both sets
             5   of marks were on these products.       So no one was confused.
             6   You heard testimony by Mr. D'Amore and Mr. Jarrett that
             7   cobranding things in this industry is common and nobody is
             8   confused by that.
             9                So I also note that Mr. Jarrett did not bring any
            10   witnesses in here to testify that they were confused.
            11   There's no consumers that you heard from that said, oh, I
            12   thought this was confusing and, you know, I almost bought one
            13   product or the other because this was on there.         We didn't
            14   hear from anyone like that.      Mr. Jarrett didn't bring any
            15   survey experts or marketing experts or marketing data in here
            16   that would show any confusion that anybody was confused.
            17   Mr. Jarrett did not put on any evidence that Anthem intended
            18   to pass off its products as GFE's.       There's no evidence that
            19   consumers viewed this as anything other than a cobranding
            20   effort or that -- or that anything happened here other than a
            21   failed merger.
            22                So the third reason some of thee infringement
            23   claims fail is because the federal registration that Mr.
            24   Jarrett is relying on is invalid.       The reason it's invalid is
            25   because -- it's just a law, it's just a rule -- that the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 63 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4507
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      63



             1   owner of the mark has to file the trademark application.           In
             2   this case, an entity called Global Force Wrestling filed the
             3   trademark application, not the plaintiff, Global Force
             4   Entertainment.    Because the owner did not file the trademark
             5   registration, it was void at the beginning.         It was just
             6   wrong from the get-go, and it's not valid.         Secondly, that
             7   entity, Global Force Entertainment -- or Global Force
             8   Wresting was administratively dissolved in 2015.          And what
             9   that means is they didn't file what they were supposed to
            10   file to keep that company active.       Once that happens, and
            11   it's administratively dissolved, it's a nonentity.          It's a
            12   nullity.   It doesn't really exist in the eyes of the law any
            13   more.   So it can't perform acts that would have kept that
            14   trademark valid.     And that's what happened.      They had to file
            15   something, that statement of use that we were just talking
            16   about earlier, but they filed it as a defunct company.           And
            17   because they were defunct, that statement of use is no good,
            18   which makes the registrations no good as well.
            19                Now, because they don't have a valid federal
            20   registration, two of those claims, federal trademark
            21   infringement and counterfeiting cannot proceed.         You must
            22   have a valid federal registration to even make those claims.
            23   And because that registration was valid from the very get-go,
            24   because the wrong company filed it, you must check, no, that
            25   there's no federal trademark infringement or counterfeiting.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 64 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4508
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      64



             1                Likewise, Anthem isn't liable for conversion.
             2   Conversion is the claim that arises from the idea that those
             3   original files, the raw footage were deleted.         Now, GFE can't
             4   prove that -- the first element:       Use in enjoying another's
             5   property without the owner's content.        They can't prove that
             6   because, as we've gone over, Anthem had Mr. Jarrett's consent
             7   and GFE's consent.     He told them to do it.      He's the one who
             8   caused it to be done.      So they can't make meet first that
             9   element.    Second element, destruction of property of another
            10   by excluding or defying the owner's rights.         Here's there's
            11   been no destruction of property because the content of those
            12   files is incorporated in what still exists.         There's a final
            13   broadcast-ready version of it.       It's even more valuable than
            14   the raw footage.     There's a version that's editable that can
            15   be changed in any way that one would want to change it in.
            16   So there's been no destruction or loss.        And withholding of
            17   personal property from the owner is another element.          That
            18   can't -- there's not even been an allegation that that
            19   happened.    And Mr. Jarrett has never asked for these final
            20   broadcast-ready masters.      So they can't meet that element.
            21                Negligence.    That's a claim arising from that same
            22   issue of the deleting of the original files.         To make out a
            23   claim for negligence, they have to prove that Anthem owed GFE
            24   a duty of care, Anthem fell below that duty of care, and that
            25   caused loss or damage, and that Anthem's negligence was the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 65 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4509
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    65



             1   cause of that loss.
             2                 Now, Mr. D'Amore testified that it was completely
             3   the normal course of business once you had that final
             4   broadcast-ready version done, you deleted the original
             5   footage.   The reason for that is it costs a ton of money to
             6   store these humongous graphics files.        So once you've got it
             7   ready and finished, you delete that raw footage.          If you want
             8   the raw footage to be maintained, you have to tell the
             9   company that.    And Mr. Jarrett knew that as -- and nobody
            10   ever told Anthem, hey, you need to preserve this raw footage.
            11   So there was no duty that Anthem had to preserve it because
            12   no one ever told them to do it.       And finally, because every
            13   bit of that raw footage is incorporated into the final,
            14   there's been no loss or damage there.        There's -- so if you
            15   can't make out a showing of any harm, you can't make out that
            16   claim.
            17                 Unjust enrichment, that is the claim that GFE
            18   bestowed some benefits on Anthem by allowing -- you know,
            19   giving the intellectual property to be used, that Anthem
            20   accepted those benefits, and that it was under circumstances
            21   that would be inequitable or unjust.        Now, as I've said,
            22   Anthem strongly believes they have a license to do everything
            23   they did because Mr. Jarrett gave them permission and told
            24   them to do it.    Not just gave them permission.       He caused it
            25   to be done.    If you've got a license, you can't be liable for




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 66 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4510
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     66



             1   unjust enrichment because that's a contract.         And unjust
             2   enrichment does not apply to -- to claims where you have a
             3   contract.    So because this license exists, there can be no
             4   unjust enrichment.     And finally, Anthem has not abandoned its
             5   Jeff Jarrett trademark.      Anthem has a valid registration.          It
             6   obtained it fair and square by paying for it.         And it has
             7   maintained it like it was supposed to and filed everything it
             8   needed to file.    And there's no evidence to the contrary.
             9   The items that they had to file to maintain it are sworn
            10   declarations that they are using it in the way that it has to
            11   be used.    There's no evidence to the contrary.       And they
            12   are -- they are currently out of toy action figures but there
            13   was testimony from Mr. Matthews and Mr. D'Amore that they are
            14   actively in conversations with toy makers to make a legend
            15   series, one of which would be Mr. Jarrett.         So they cannot
            16   show that Anthem has abandoned use of that mark or that they
            17   intend not to resume use of that mark.        So if they can't show
            18   that, they're not entitled to have that registration
            19   cancelled.
            20                 Now, Anthem's counterclaims.     Anthem is claiming
            21   that Mr. Jarrett breached his duty -- his fiduciary duty and
            22   his duty of loyalty.
            23                 Now, Mr. Miller claims that Mr. Jarrett acted in
            24   good faith.    Well, I just don't believe that we as people
            25   that live and work in the -- in the business community




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 67 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4511
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     67



             1   believe that an officer of the company can expose the company
             2   to liability from employees by beating an employee with a
             3   belt, exposing himself to employees, abusive behavior to
             4   employees, exposing the company to liability from third
             5   parties.    He exposed himself to nonemployees in a bar.         That
             6   was what the testimony showed.       He shoved an important
             7   executive at an event.      His substance abuse prevented him
             8   from doing his job.     He showed up drunk -- many times showed
             9   up drunk at important meetings, showed up drunk at important
            10   events.    He caused -- he ran off employees -- or almost
            11   did -- that would have left had he not gone on leave.          He
            12   exposed the company to terrible PR.        So -- and if you were to
            13   find that Mr. Jarrett didn't give a license, then all of
            14   these things he did by letting -- by causing the company to
            15   use IP that didn't belong to it, that's causes damage to the
            16   company.    So all of these items are -- this behavior is just
            17   so appalling and egregious that it clearly caused harm to the
            18   company and would have breached his duties of loyalty and
            19   fiduciary duties to the company as an officer.
            20                Now, an unjust enrichment, Anthem is claiming, and
            21   the proof showed, that Anthem paid $40,000 to obtain release
            22   of this Amped content so it could be used.         That's amounts
            23   that reduced the debt that GFE owed.        It's a benefit GFE
            24   received.    And Anthem believes it's entitled to be reimbursed
            25   for that.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 68 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4512
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    68



             1                Now, you're going to be asked to complete the
             2   verdict form.    And it can be long and completed.        And there
             3   are a bunch of claims on there.       And I just kind of want to
             4   run through this verdict form very quickly.         The first thing
             5   on your verdict form is the Lanham Act claims.         Those are the
             6   trademark related claims under federal law.
             7                So the verdict form is going to ask you on
             8   Global's claims for trademark infringement under federal law,
             9   as those elements are described in your jury instructions, do
            10   you find that Global has proved infringement on the following
            11   trademark?    And it's the Global Force Wrestling mark.        You're
            12   going to check "no" there because of the reasons we've talked
            13   about.   One, you can't prove infringement if there was a
            14   license because the conduct was done with permission.          Two,
            15   there's no likelihood of confusion.        Three, that trademark
            16   registration right there is invalid because the wrong party
            17   filed it.    And the company was defunct that filed the
            18   maintenance documents.      So it's invalid, which means they
            19   cannot meet their burden on that claim.
            20                Second, unfair competition.      That's another
            21   trademark infringement claim.       It's basically -- a lot of
            22   these things are basically the same thing.         To succeed on
            23   this claim, the plaintiff has got to show that the use was
            24   without permission and that it caused a likelihood of
            25   confusion.    For the reasons we've talked about, you should




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 69 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4513
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    69



             1   check "no" there because the use was done with permission,
             2   with Mr. Jarrett's permission, and there's no likelihood of
             3   confusion.    Third, there's a claim in here for
             4   counterfeiting.    Now, counterfeiting is another of these
             5   trademark claims that requires you to have a valid federal
             6   trademark registration.      And that's -- so they have to
             7   show -- see that Global Force Wrestling U.S. trademark
             8   registration number da, da, da, da.        That registration has to
             9   be valid before they can make out that claim.         So for the
            10   reasons I went over above, it's not valid, because the wrong
            11   party filed it and the company was defunct when they filed
            12   the maintenance documents.      So they can't make out that claim
            13   as a matter of law.
            14                Then you're going on to get questions like this:
            15   If you answered yes to any box of question 3, do you find
            16   that Anthem's acts were willful, as that term is defined in
            17   the instructions?
            18                Now, you're going to skip this because you
            19   answered no.    You don't even have to deal with that.        But if
            20   you want to answer it, you can check no.        And by willful, the
            21   reason -- none of this conduct was willful or wrongful was
            22   because Anthem believed it had the right to do it because the
            23   plaintiff caused all this to happen and put it on this path
            24   that they could not stop.
            25                State trademark infringement claims, basically the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 70 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4514
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     70



             1   same standard.    Is there a likelihood of confusion among
             2   consumers caused by the use of these marks.         And if it was
             3   done with permission or pursuant to a license, you can't make
             4   out that claim.    So you're going to check no on all of those
             5   marks because it was done by permission.
             6                On 6, Global's claims for unfair competition under
             7   Tennessee law.    Again, that's another way of saying the same
             8   thing.    It's a trademark infringement claim.       The plaintiff
             9   would have to prove that there was a likelihood of confusion
            10   and that the use was done without permission.         Here, there's
            11   a license.    So it was done with permission.       And there's no
            12   likelihood of confusion.      So you're going on to check all the
            13   way up and down there.      Check no.
            14                All right.   Number 7.     Here we have another one of
            15   these very similar claims.      The Tennessee Consumer Protection
            16   Act violation.    That again requires that the use be done
            17   without consent and that there was a likelihood of confusion
            18   caused.    Because there was a license and because there was no
            19   likelihood of confusion, you're going to check no to that one
            20   as well.
            21                And again, you get another one of these questions,
            22   well, if you answered that yes, do you find that it was
            23   willful.   If you answered no above, you don't even have to
            24   address that.
            25                And -- so an all of those that we just went




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 71 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4515
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    71



             1   through, that whole bucket of claims are the infringement --
             2   trademark infringement claims.       And the license would
             3   encompass all of those if you find that Mr. Jarrett granted a
             4   license.
             5                 All right.   This next claim is the unjust
             6   enrichment claim.     And for the reasons we went over there's
             7   been no unjust enrichment.      Because again there's a license.
             8   And if you've got a contract, you can't have unjust
             9   enrichment.    That's just Tennessee law.      You just can't make
            10   it out.    So because there's a license, you check no there.
            11                 Ten, on the claims for conversion, you're going to
            12   check no there because there's been no destruction or
            13   destroying of anything by the deletion of those 16 raw
            14   footage files because that raw footage file -- that raw
            15   footage is incorporated into what's left in a better more,
            16   marketable way.
            17                 And again, you've got the question, hey, if you
            18   answered yes to the one above, do you think it was willful.
            19   So if you answered no, you don't even have -- you can just
            20   skip that, you don't even have to answer it.
            21                 Negligence, arising from that same deletion of
            22   those files.    The reason there's no negligence is because
            23   there was no duty to GFE.      GFE never asked Anthem to preserve
            24   those files.    And so it wasn't foreseeable to Anthem that
            25   this was going to be a problem.       This is the way it was




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 72 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4516
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    72



             1   always done.    And besides, there's no damage because, again,
             2   that final broadcast-ready master still exists, along with an
             3   editable version of it.      So there's no harm.
             4                You're going to get another question, hey, if you
             5   answered yes above, do you find that Anthem's conduct was
             6   willful?   If you answered no, you can skip that.
             7                But again, if you do determine that you want to
             8   check yes on one of these infringement claims, the
             9   willfulness, that standard is extremely high.         And given that
            10   Anthem believes it has a license and was doing all this at
            11   Mr. Jarrett's direction, it can't be willful.
            12                THE COURT:   You have five minutes left.
            13                MS. MILLS:   On Mr. Jarrett's claims under the
            14   Tennessee Personal Rights Protection Act, that's the claim
            15   where he's saying, hey, you used my image and likeness in the
            16   Amped content.    Again, that claim you should check no because
            17   there was a license; it was done with permission.          And -- so
            18   there's no -- there's no cause of action there.
            19                You're also going to be asked whether Anthem
            20   Wrestling provides a sports broadcast.        And the reason you're
            21   asked that is that's an exception to that statute.          You heard
            22   from Mr. Matthews who told you that he's the one that's in
            23   charge of Anthem's talent, their wrestlers.         And there's
            24   certain state laws -- certain laws -- certain states have all
            25   these laws that apply to contact sports.        And these states




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 73 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4517
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    73



             1   include wrestling in those statues.        You have to have a, you
             2   know, medical professional on site and things like that.
             3   Because those statues treat professional wrestling as a
             4   sport, we assert it's a sport and it should be treated as
             5   that for these purposes.      So we would say do you find Anthem
             6   Wrestling provides a sports broadcast?        You should check yes.
             7                16, did Anthem discontinue use of the Jeff Jarrett
             8   mark?   And the answer there is no.      The testimony was we
             9   continued to use it.     We have filed the appropriate filings
            10   that are sworn filings.      And the registration is valid.       And
            11   we have a presumption that it's valid and that items are in
            12   use.    So you're going to check no there.      Do you find that
            13   Anthem failed to protect its rights with regard to Jeff
            14   Jarrett's marks.     There's absolutely no evidence of any kind
            15   that Anthem didn't protect its rights with respect to the
            16   Jeff Jarrett mark.     So you're going to check no there again.
            17                And finally, do you find that Anthem made a false
            18   representation to the Patent and Trademark office in
            19   connection with the application?       First of all, Anthem didn't
            20   even file the trademark.      That was done years ago at TNA.
            21   And there's zero evidence of any kind in this record that
            22   TNA, much less Anthem, did anything fraudulent.         And they
            23   didn't.   So you should you had check no here.
            24                And 19, do you find that the federal registration
            25   for the mark Jeff Jarrett should be canceled?         And again,




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 74 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4518
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     74



             1   because this registration is valid and existing and has been
             2   maintained and is in use and there's no intent to abandon it,
             3   you should check no.
             4                On Anthem's breach of fiduciary duty and loyalty
             5   counterclaims, we believe that Mr. Jarrett's conduct was so
             6   egregious as an officer of the company that it did violate a
             7   duty of loyalty and a duty of -- a fiduciary duty.          So we
             8   think he should check yes to 20 and 21.        And on the claim of
             9   unjust enrichment, where Anthem actually paid for the release
            10   of this content so that it could be used and it reduced the
            11   debts of Mr. Jarrett and GFE, the answer there is, yes,
            12   Anthem is entitled to that -- Anthem has proved that claim.
            13   And then you're going to sign it.       And -- or the foreperson
            14   will.   So that's the last step.
            15                We ask that you -- you folks -- and I know you
            16   will -- use your commonsense and everything you've learned
            17   and seen and watched and -- and the relative believability of
            18   these witnesses.     And we ask that you decide with your
            19   commonsense what's fair.      Is it reasonable to hire a person
            20   and pay them $250,000 to be in charge of something and they
            21   come in and they -- let's suppose you hired somebody to be in
            22   charge of your IT department, the website, and you bring this
            23   person in and you're paying them a lot of money and they
            24   happen to be a shutter bug and they like to take pictures an
            25   and put their pictures all over your website, and then they




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 75 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4519
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       75



             1   do some egregious conduct, some kind of egregious conduct
             2   that gets themselves fired.      Can they turn around and sue you
             3   for using those pictures that they themself put all our your
             4   website?    No.   The reason they can't is because that's a
             5   license.    When they do it and they put it on there, they are
             6   licensing that stuff for the way it's being used.          And that
             7   only makes sense.     That's commonsense.
             8                THE COURT:    Ms. Mills, you've run out of time.
             9                MS. MILLS:    So we ask that you return a verdict in
            10   favor of Anthem on all claims.       Thank you.
            11                THE COURT:    All right.   Mr. Miller, you've got 12
            12   minutes.
            13                MR. MILLER:    Thank you, Your Honor.
            14                Sometimes the things you hear and don't hear are
            15   really important.     Sometimes the things that you don't hear
            16   are just as important as the things you do.
            17                So you've heard today, several times -- I counted
            18   at least five -- that the implied license is a contract.
            19   It's an agreement.     So on one side Anthem gets to use the
            20   content and trademarks for whatever it wants for as long as
            21   it wants, however it wants forever.        On the other side, they
            22   say there was no required merger on this side.         Right?    No
            23   mention of that.     They just say it's not right.      So what's
            24   not being said?    What is Mr. Jarrett getting for this
            25   contract?    Where are the two sides here that are forming the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 76 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4520
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    76



             1   contract?    They say there's an implied license that's a
             2   binding agreement, you can't do unjust enrichment, you can't
             3   get give it to us.     But where is the contract?      We all know
             4   when you buy a car there's two sides to that contract.           And
             5   here, silence.    What you also didn't hear when they said
             6   there's no passing off is any explanation how anyone could
             7   look at the back of that DVD box, any of the four, and think
             8   anything but that Anthem owns the content and the trademarks.
             9   That's what it says.     There's no reason to believe otherwise.
            10                When it comes to the cancellation and abandonment,
            11   what didn't you hear?     You didn't hear that they were going
            12   to hire back Mr. Jarrett.      How are they going to prove that
            13   there is an entertainment service that's going on?          They're
            14   not going to hire him back.      There was no mention of that.
            15   You heard them reference to Mr. Jarrett as the big boss four
            16   or five times.    There's no mention of Mr. Nordholm's
            17   testimony that he was responsible for branding, that he was
            18   responsible, he was the ultimate big boss.         There's really no
            19   dispute to that.     He testified right there to that.
            20                You didn't hear -- you didn't hear any reason why
            21   Mr. Jarrett wouldn't be entitled to a judgment in his favor.
            22   It's just smoke and mirrors.
            23                When it comes to the administrative dissolution,
            24   what you didn't hear is law that you'll see on the jury
            25   instructions.    And I'm not here to instruct you on that.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 77 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4521
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     77



             1   That's His Honor's job.
             2                You didn't hear that although Mr. D'Amore owns 5
             3   percent of my client Global Force Entertainment, you didn't
             4   hear how much he was getting paid when he took over the
             5   position for Mr. Jarrett.      You didn't hear how once the
             6   cupboard was bear of the content, and the trademarks had been
             7   used by someone else, how he picked a side.         He picked the
             8   side that was winning, the side that had taken the content.
             9   And so because he was getting paid for that, it makes sense
            10   why he switched sides.      But you didn't hear that.      You heard
            11   that Mr. Jarrett was carried on the back of Mr. Nordholm and
            12   the other employees.     There was no explanation as to why he
            13   was being carried on their backs, why his content and his
            14   trademarks were taken.      Did he tell them to take it because
            15   you're carrying on the back, that we have an agreement?           No,
            16   you didn't hear that.
            17                Ladies and gentlemen of the jury, I would be
            18   remiss if I didn't thank you for the hard work that you've
            19   done.   You've been here a long time.       And I trust that you'll
            20   do a lot of hard work as we go forward.
            21                We believe that the evidence is clear.        We didn't
            22   have any fancy power points.      We just showed you the
            23   evidence.    The evidence shows you what you need.        And you
            24   have everything to find for my clients.
            25                Thank you for your time.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 78 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4522
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    78



             1                 THE COURT:   All right.   So ladies and gentlemen,
             2   we're going to take a break at this point, let you refresh
             3   yourselves.    I estimate it will take the better part of an
             4   hour for me to give you the jury instructions and then you
             5   can retire back to begin your deliberations.
             6                 Thank you.
             7                 (Recess.)
             8                 THE COURT:   All right.   Be seated.
             9                 Bring in the jury.
            10                 (Jury present.)
            11                 THE COURT:   All right.   Be seated.
            12                 Members of the jury:
            13                 Now that you've heard the evidence and the
            14   argument, it becomes my duty to give you the instructions of
            15   the Court as to the law applicable to this case.
            16                 It is your duty as jurors to follow the law as I
            17   shall state it to you and apply the law to the facts as you
            18   find them from the evidence in this case.         You are not to
            19   single out one instruction alone as stating the law but must
            20   consider the instruction as a whole.        Neither are you to be
            21   concerned with the wisdom of any rule of law stated by me.
            22                 The lawyers may have referred to some of the
            23   governing rules of law in their arguments and witnesses may
            24   have shared their opinion of the law.        There may also be
            25   references to the law in exhibits admitted into evidence.              I




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 79 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4523
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     79



             1   instruct you to ignore any such references.         You should only
             2   apply the law that I instruct you about in these instructions
             3   and the facts you find in the case.
             4                Nothing I say in these instructions is to be taken
             5   as an indication that I have any opinion about the facts of
             6   the case, or what that opinion is.       It is not my if you won't
             7   be to determine the facts, but yours.
             8                Now, some of you may have didn't hear that.          You
             9   heard the terms direct evidence and circumstantial evidence.
            10                Direct evidence is simply evidence like the
            11   testimony of an eyewitness which, if you believe it, directly
            12   proves a fact.    If a witness testified that he or she saw it
            13   raining outside, and you believed him or her, that would be
            14   direct evidence that it was raining.
            15                Circumstantial evidence is simply a chain of
            16   circumstances that indirectly proves a fact.         If someone
            17   walked into the courtroom wearing a rain coat covered with
            18   drops of water and carrying a wet umbrella, that would be
            19   circumstantial evidence from which you could conclude that it
            20   was raining.
            21                It is your job to decide how much weight to give
            22   the direct and circumstantial evidence.        The law makes no
            23   distinction between the weight that you should give to either
            24   one and does not say that one is any better evidence than the
            25   other.   You should consider all the evidence, both direct and




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 80 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4524
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     80



             1   circumstantial, and give it whatever weight you believe it
             2   deserves.
             3                Certain testimony has been presented into evidence
             4   from a deposition.     A deposition is testimony taken under
             5   oath before the trial and preserved in writing.         You are to
             6   consider that testimony as if it had been given in court.
             7                During the course of the trial, you may have
             8   didn't hear that.     You heard reference made to the word
             9   interrogatory.    An interrogatory is a written question that
            10   must be answered under oath in writing.        You are to consider
            11   interrogatories and their answers as if the questions had
            12   been asked and answered in court.
            13                Another part of your job as jurors is to decide
            14   how credible or believable each witness was.         This is your
            15   job, not mine.    It is up to you to decide if a witness's
            16   testimony was believable, how much weight you think it
            17   serves.   You are free to believe everything that a witness
            18   said, or only part of it, or none of it at all.         But you
            19   should act reasonably and carefully in making these
            20   decisions.
            21                Let me suggest some things for you to consider in
            22   evaluating each witness's testimony.
            23                Ask yourself if the witness was able to clearly
            24   see or hear the events.      Sometimes even an honest witness may
            25   not have been able to see or hear what was happening, and may




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 81 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4525
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      81



             1   make a mistake.
             2                 Ask yourself how good the witness's memory seemed
             3   to be.   Did the witness seemed able to accurately remember
             4   what happened?
             5                 Ask yourself if there was anything else that may
             6   have interfered with the witness ambassador ability to
             7   perceive or remember the events.
             8                 Ask yourself how the witness acted while
             9   testifying.    Did the witness appear honest?       Or did the
            10   witness appear to be lying?
            11                 Ask yourself if the witness had any relationship
            12   to the plaintiff or the defendant, or anything to gain or
            13   lose from the case that might influence the witness's
            14   testimony.
            15                 Ask yourself if the witness had any bias, or
            16   prejudice, or reason for testifying that might cause the
            17   witness to lie or to slant the testimony in favor of one side
            18   or the other.
            19                 And ask yourself how believable the witness's
            20   testimony was in light of all the other evidence.          Was the
            21   witness's testimony supposed supported or contradicted by
            22   other evidence that you found believable?         If you believe
            23   that witness's testimony was contradicted by other evidence,
            24   remember that people sometimes forget things, and that even
            25   two honest people who witness the same event may not describe




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 82 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4526
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     82



             1   it exactly the same way.
             2                These are only some of the things you may consider
             3   in deciding how believable each witness was.         You may also
             4   consider other things that you think shed some light on the
             5   witness's believability.      Use your common sense and your
             6   every day experience in dealing with other people.          And then
             7   decide what testimony you believe, and how much weight you
             8   think it deserves.
             9                In reaching your verdict, you are not to -- you
            10   are to consider only the evidence in this case.         However, you
            11   are not required to set aside your common sense, and you --
            12   and you have the right to weigh the evidence in the light of
            13   your own observations and experiences.        Do not decide the
            14   case based on implicit biases which are hidden thoughts which
            15   can IMPACT what we see and hear, how we remember what we see
            16   and hear, and how we make important decisions.         As we
            17   discussed in jury selection, everyone, including me, has
            18   feelings, assumption, perceptions, fears, and serotypes, that
            19   is, implicit biases that we may not be aware of.          Because you
            20   are making very important decisions in this case, I strongly
            21   encourage you to evaluate the evidence carefully and to
            22   resist jumping to conclusions based on personal likes or
            23   dislikes, generalizations, gut feelings, prejudices,
            24   sympathies, stereotypes, or biases.        The law demands that you
            25   return a just verdict based solely on the evidence, your




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 83 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4527
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    83



             1   individual evaluation of that evidence, your reason and
             2   common sense, and these instructions.        Our system of justice
             3   is counting on you to render a fair decision based on the
             4   evidence, not on biases.
             5                Throughout the trial, you may have seen documents
             6   that have been redacted.      These documents may have been
             7   redacted fire variety of reasons.       They may contain
             8   information individuals or entities not involved in this
             9   case.   They may contain information that is confidential.
            10   You are not to make any inferences concerning the redactions.
            11   You should ignore the redactions completely.         It is a normal
            12   part of the process and the dominance are properly redacted
            13   pursuant to this Court's order.
            14                A stipulation is an agreement.       The parties have
            15   stipulated that certain matters of fact are true.          They are
            16   found by this agreement and your consideration of the
            17   evidence, you are to treat these facts as proven.
            18                The parties have stipulated to the following:         1,
            19   the plaintiff Global Force Entertainment, Inc., GFE, is a
            20   Tennessee corporation having its principal place of business
            21   in Goodlettsville, Tennessee.
            22                Plaintiff Jeffrey Jarrett, Jeff Jarrett, is a
            23   resident of Hendersonville, Tennessee.        He has been a
            24   professional wrestler for over 25 years.        Mr. Jarrett is a
            25   member of the Hall of Fame of World Wrestling Entertainment,




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 84 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4528
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    84



             1   Inc., commonly known as the WWE.
             2                3, Mr. Jarrett is the majority owner of GFE.
             3                4, in addition to his ownership of GFE,
             4   Mr. Jarrett was the sole member and manager of Global Force
             5   Wrestling LLC, a Tennessee limited liability company that was
             6   formed on January 8, 2014.
             7                5, in April 2014, Jeff Jarrett formed GFE.
             8                6, on July 24, August 21, and October 23, 2015,
             9   GFE filmed a series of professional wrestling events under
            10   the name Amped in Las Vegas, Nevada at the Orleans Arena.
            11                7, in or around December 2015, GFE hired Kevin
            12   Sullivan for post-production work on the Amped event to
            13   create 16 episodes of a pilot-television professional
            14   wrestling show called Amped.
            15                8, Mr. Sullivan's post-production work involved
            16   editing the video and audio taken by multiple cameras in
            17   multiple locations during and after the events in the Orleans
            18   Arena to create the 16 episodes.
            19                The, Anthem Wrestling is a Delaware limited like
            20   the company that develops and distributes professional
            21   wrestling content.
            22                10, Ed Nordholm is the President of Anthem
            23   Wrestling and on its board of manager.
            24                11, on June 21, 2017, Anthem Wrestling and
            25   Mr. Jarrett signed a document titled, quote, Jeff Jarrett




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 85 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4529
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    85



             1   executive engagement and acquisition of GFE, end quote.           The
             2   document set forth the terms of the proposed merger between
             3   Anthem Wrestling and GFE.      The document is commonly referred
             4   to in this lawsuit as the term sheet.
             5                12, Exhibit 1 is way copy of the term sheet.
             6                13, the term sheet identifies Mr. Jarrett's
             7   position as Anthem Wrestling's Chief Creative Officer.
             8                14, on August 11, 2017, Anthem Wrestling released
             9   Part 1 of the Amped Anthology on pay per view.
            10                15, on September 15th, 2017, Anthem Wrestling
            11   released Part Two of the Amped Anthology on pay per view.
            12                16, on October 13, 2017, Anthem Wrestling released
            13   Part Three of the Amped Anthology on pay per view.
            14                17, on December 8, 2017, Anthem Wrestling released
            15   Part Four of the Amped Anthology on pay per view.
            16                Discrepancies in a witness's testimony or between
            17   his testimony and that of others do not necessarily mean that
            18   the witness should be discredited.       Failure of recollection
            19   is a common experience, and innocent mistakes recalling
            20   certain facts are not uncommon.       Two persons witnessing the
            21   same incident or transaction often will see or hear it
            22   differently.    Whether a discrepancy pertains to a fact of
            23   importance or only to a trivial detail should be considered
            24   in wage its significance.
            25                A witness may be discredited or impeached by




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 86 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4530
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    86



             1   contradictory evidence, or by evidence that at some other
             2   time the witness has said or done something, ors had a failed
             3   to say or do something, which is inconsistent with the
             4   witness's present testimony.
             5                If you believe any witness has been impeached and
             6   thus discredited, you may give the witness -- you may give
             7   the testimony of that witness such credibility, if any, as
             8   you may think it deserves.
             9                If a witness has shown knowingly to have testified
            10   falsely concerning any material matter, you have a right to
            11   distrust that witness's testimony in other particulars, and
            12   you may reject all of the testimony of that witness or give
            13   it such credibility as you may think it deserves.
            14                An act or omission is done knowingly if
            15   voluntarily and intentionally, and not because of a mistake
            16   or accident or other innocent reason.
            17                During the course of the trial I have admitted
            18   some evidence for a limited purpose.        An exhibit, or
            19   testimony, can be admissible for one, but not for other.           To
            20   the concepts that it is relevant, you play consider any such
            21   evidence only for the purpose for which it was admitted, such
            22   as to show the speaker's mental state, or to establish that a
            23   complaint was made.     Such evidence should not be considered
            24   by you as proof of the truthfulness of specific factual
            25   matters.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 87 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4531
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     87



             1                 In this days the following it'll be were submitted
             2   for a limited purpose.      Exhibit 25 was admitted only for the
             3   limited purpose of showing Mr. Jarrett signed pages 22
             4   through 24.    Exhibit 155 was admitted only for the limited
             5   purpose of showing the unredacted apportion of the document.
             6   The Exhibit 201 was admitted only for the purpose of showing
             7   the word removed next to Mr. Jarrett's name on the salaries
             8   and IC comp page 1 of the unredacted portion of the document.
             9   Exhibit 267 was admitted only for the limited purpose of
            10   showing interrogatory number 2 and the response to
            11   interrogatory number 2.
            12                 Evidence does not include certainly things that
            13   you have didn't hear that.      You heard in the courtroom.
            14   Evidence does not include any statement of the attorneys
            15   during the trial, including their closing arguments.          You
            16   must decide for yourself whether you believe the facts show
            17   what the attorneys have argued they show.
            18                 Evidence does not include answers, statements, or
            19   comments made by the attorneys that I ordered stricken.           You
            20   are to treat anything that I ordered stricken as if you had
            21   never didn't hear that.      You heard it.
            22                 Finally, evidence does not include any objections
            23   raised by the attorneys.      You must not speculate why I
            24   sustained or overruled any objection, nor are you permitted
            25   to guess what the answer might have been to any question I




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 88 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4532
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    88



             1   did not allow.    You may not draw any inference or speculate
             2   on the truth of any suggestion included in a question was
             3   that not answered.
             4                 One more point about witnesses.      Sometimes jurors
             5   wonder if the number of witnesses who testified makes any
             6   difference.
             7                 Do not me any decisions based only on the number
             8   of witnesses who testified.      What is more important is how
             9   believable the witnesses were, and how much weight you think
            10   their testimony deserves.      Concentrate on that, not on the
            11   numbers.
            12                 Sympathy or prejudice must not enter into your
            13   deliberation as jurors, no matter what your sympathy or
            14   prejudice may lead you to think.       Sympathy or prejudice has
            15   no place in the trial of a lawsuit, or in the making up of
            16   your minds as to what your verdict shall be.         Do not permit
            17   any such emotional considerations to enter into your
            18   deliberations at all.     The law demands of you a just verdict,
            19   unaffected by anything except the evidence, your common
            20   sense, and the law as the Court gives it to you.
            21                 The fact that a corporation is a party must not
            22   influence you in your deliberations or in your verdict.
            23                 Corporations and persons are equal in the eyes of
            24   the law.   Both are entitled to the same fair and impartial
            25   treatment and to justice by the same legal standards.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 89 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4533
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    89



             1                There is no evidence before you that any party has
             2   or does not have insurance.      Whether or not insurance exists
             3   has no bearing upon any issue in this case.         You may not
             4   discuss insurance or speculate about insurance, based on your
             5   general knowledge.
             6                There are sound reasons for this rule.        A party is
             7   no more or less likely to be negligent because a party does
             8   or does not have insurance.      Injuries and damages, if any,
             9   are not increased or decreased because a party does on or
            10   about does not have insurance.
            11                Under certain circumstances you may consider the
            12   absence of a witness.     You Macon clued that the testimony of
            13   the witness would be adverse to the party who failed to offer
            14   it only if you find all of the following elements:
            15                1, that it was within the power of a party to
            16   produce a witness on an issue in this case, but that party
            17   has failed to produce the witness; and.
            18                2, the witness was uniquely under the control of
            19   the party and could have rusted -- could have been produced
            20   by the exercise of reasonable diligence; and.
            21                3, the witness was not equally available to an
            22   adverse party or the witness was likely to be biased against
            23   an adverse party because of a relationship to the party who
            24   would be expected to produce the witness; and.
            25                4, the witness's testimony would not be merely




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 90 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4534
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    90



             1   cumulative; and.
             2                5, a reasonable person under the same or similar
             3   circumstances would have produced the witness if the
             4   testimony would be favorable; and.
             5                6, no reasonable excuse for the failure has been
             6   shown.
             7                You must find all of these elements before you can
             8   conclude that the testimony of a witness would be adverse to
             9   a party.
            10                The party with the burden of proof on any given
            11   issue has the burden of proving every disputed element of his
            12   or her claim to you by preponderance of the evidence.          If you
            13   conclude that the party bearing the burden of proof has
            14   failed to establish his or her claim by preponderance of the
            15   evidence, you must decide against that party on the issue you
            16   are considering.
            17                What does a preponderance of the evidence mean?
            18   To establish a fact by a preponderance of the evidence means
            19   to prove that the fact is more likely true than not true.              In
            20   determining whether a claim has been proved by a
            21   preponderance of the evidence, you may consider the relevant
            22   testimony of all the witnesses, regardless of who may have
            23   called them, and all the relevant exhibits he received in
            24   evidence, regardless of who may have produced them.
            25                If you find that the credible evidence on a given




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 91 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4535
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    91



             1   issue is evenly divided between the parties-that is equally
             2   probable that one side is right as it is that the other side
             3   is right-then you must decide that that issue -- that issue
             4   against the party having the burden of proof.         That is
             5   because the party bearing the burden must prove more than
             6   simple equality of evidence.      On the other hand, the party
             7   with the burden of proof need prove no more than a
             8   preponderance.    So long as you find that the scale tips,
             9   however slightly, in favor of the party with this burden of
            10   proof, then that element will have been proved by a
            11   preponderance of the evidence.
            12                Some of you may have heard of proof beyond a
            13   reasonable doubt, which is the proper standard of proof in a
            14   criminal case.    That requirement does not apply to a civil
            15   case such as this case, and you should put it out of your
            16   mind.
            17                I am now going to turn to the substantive law in
            18   this case.    This is the law that you will apply to the facts,
            19   as you determine, to decide whether plaintiffs, Global Force
            20   Entertainment, Inc., and Jeffrey Jarrett, have proven one or
            21   more of their claims by the preponderance of the evidence
            22   and/or whether defendant/counterclaim plaintiff Anthem
            23   Wrestling Exhibitions, Inc. Has proven one or more of its
            24   counterclaims by a preponderance of the evidence.
            25                GFE asserts claims against Anthem Wrestling for,




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 92 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4536
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    92



             1   one, trademark infringement and unfair competition in
             2   violation of the federal Lanham Act and state law; 2,
             3   counterfeiting in violation of the Lanham Act; 3, violations
             4   of the Tennessee Consumer Protection Act; 4,
             5   conversion/trover understate law; and 5, negligence under
             6   Tennessee law.    In addition, Mr. Jarrett brings a claim
             7   against Anthem Wrestling for violation of the Tennessee
             8   Personal Rights Protection Act.       Finally, both GFE and
             9   Mr. Jarrett jointly seek cancellation of Anthem Wrestling's
            10   ferm trademark registration of Jeff Jarrett.
            11                Anthem Wrestling asserts a counter claim against
            12   Mr. Jarrett for breach of fiduciary duty and the duty of
            13   loyalty.   Additionally, Anthem asserts a counterclaim for
            14   unjust enrichment against both GFE and Mr. Jarrett.
            15                Even though there are two plaintiffs, GFE and
            16   Mr. Jarrett, and counterclaim plaintiff, Anthem Wrestling, in
            17   this laws lawsuit, the case of each is separate and
            18   independent.    Unless you are instructed to the contrary, the
            19   instructions apply to the facts of each parties's case.           You
            20   will decide each parties's case separately, as if you are
            21   deciding different lawsuits.
            22                I will begin by giving you the law surrounding
            23   plaintiffs' claims against the defendant.         Next I will
            24   discuss defendant's defenses to plaintiff's claims, then I
            25   will give you the law surrounding Defendants' counterclaims.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 93 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4537
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    93



             1                GFE claims that Anthem Wrestling has infringed its
             2   registered trademark Global Force Wrestling.         A trademark is
             3   any word, name, symbol, device, or any intention there of,
             4   used by a person to identify and distinguish that person's
             5   goods from those of others and to indicate the source of the
             6   goods.   A person who unlawfully uses the of another may be
             7   libel for damages.
             8                To prove its claim, GFE must establish the
             9   following facts by a preponderance of the evidence.
            10                1, GFE owns a trademark that is entitled to
            11   protection; and paragraph 2, Anthem Wrestling used that
            12   trademark without consent in a manner that is likely to cause
            13   confusion among consumers as to the source, sponsorship,
            14   affiliation, or approval of goods or services.
            15                You must first find that GFE owns a federal
            16   registration of the trademark at issue in this case.          To do
            17   this, you must find that the trademark is covered by a
            18   registration on the principal register of the U.S. Patent and
            19   Trademark Office.     Such a registration shall be prime face
            20   evidence of the validity of the registered mark and of the
            21   registration of the mark, of the registrant's ownership of
            22   the mark, and of the registrant's exclusive right to use the
            23   registered mark in commerce on or in connection with goods or
            24   services specified in the registration, but shall not
            25   preclude another person from proving any legal or equitable




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 94 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4538
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    94



             1   defense or defect.     Anthem Wrestling asserts that the federal
             2   registrations are invalid, and it is Anthem's burden to prove
             3   that the trademarks are invalid.
             4                If you find GFE's trademark is covered by a
             5   federal registration, GFE enjoys what is known as
             6   constructive nationwide priority in its trademark, whether or
             7   not GFE use the trademark on a nationwide basis.          GFE is
             8   presumed to have started using the trademark nationwide as of
             9   its filing date, even if it only used it in a limited area.
            10   When a trademark is covered by a federal registration, the
            11   owner enjoys nationwide priority of rights dating back to the
            12   filing date of the application, and others are deemed to have
            13   knowledge of the registration and of the rights claimed in
            14   the registration.     This is known as constructive notice, and
            15   others cannot claim that they adopted the trademark without
            16   knowledge of the trademark.
            17                If you have determined that GFE own a trademark
            18   that is entitled to protection, you must next consider
            19   whether Anthem Wrestling infringed GFE's trademark.          The test
            20   for infringement is whether Anthem Wrestling's use is likely
            21   to cause confusion with GFE's trademark.        That is, you must
            22   determine if Anthem Wrestling, without GFE's consent, used
            23   the same or a similar trademark in connection with the sale
            24   of, or the offer to sell, goods or services in a manner that
            25   is likely to cause confusion among consumers as to the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 95 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4539
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    95



             1   source, affiliation, approval, or sponsorship of the goods or
             2   services.
             3                Source, origin, affiliation, approval, or
             4   sponsorship means that the public believes that Anthem
             5   Wrestling's goods or services come from, are affiliated with,
             6   are approved by, or sponsored by GFE.        It is not necessary
             7   that the trademark used by Anthem Wrestling be an exact copy
             8   of GFE's trademark.     Instead, GFE must demonstrate, by a
             9   preponderance of the evidence, that Anthem Wrestling use of
            10   its trademark is, when views in its entirety, likely to cause
            11   confusion as to the source, origin, affiliation, approval, or
            12   sponsorship of the goods or services in question.
            13                Therefore, to succeed on its trademark
            14   infringement claim, GFE must show by preponderance of the
            15   evidence that Anthem Wrestling:
            16                1, used the trademark in convex with the sale or
            17   offer to sell goods or services;
            18                2, used the trademark in commerce; and.
            19                3, used the trademark in a manner that is likely
            20   to cause confusion, mistake, or deception as to the source,
            21   origin, affiliation, approval or sponsorship of Anthem
            22   Wrestling's goods or services.
            23                There are eight factors you can use to determine
            24   whether a likelihood of confusion exists.         No single factor
            25   or consideration controls, and GFE is not required to prove




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 96 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4540
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    96



             1   all, or even most, of the factors are present in any
             2   particular case, and you may consider other factors as well.
             3   You should weigh all of the relevant evidence in determining
             4   whether a likelihood of confusion exists.         The eight factors
             5   are as follows:
             6                Strength of GFE's trademark.
             7                The first factor is the type and strength of the
             8   trademark.    Trademarks come in different types or categories,
             9   namely generic, descriptive, suggestive, arbitrary, and
            10   fanciful or coined.     The type of a claimed trademark is
            11   relevant to the trademark's strength.        Some trademarks are
            12   stronger than others.     The stronger the trademark, the more
            13   protection should be given to it.       I will now describe each
            14   type of trademark in the order of their general relative
            15   strength.
            16                Generic.
            17                A claimed trademark is generic if it is the word,
            18   name, symbol, device, or any combination there of, by which
            19   the good commonly is known.      An example of a generic
            20   trademark is escalator for moving stairs.         Whether a claimed
            21   trademark is generic does not depend on the term itself, but
            22   on use of the term.     A word may be generic of some things but
            23   not of others.    For example, ivory is generic for elephant
            24   tusks, but it is not generic for soap.        Whether a claimed
            25   trademark is a generic term is viewed from the perspective of




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 97 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4541
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                     97



             1   a member of the public evaluating the trademark.          Claimed
             2   generic trademarks are not protectable as marks.          They cannot
             3   be registered with the U.S. Patent and Trademark Office.
             4                B, descriptive.
             5                A descriptive trademark only describes an
             6   ingredient, quality, characteristics, function, feature,
             7   purpose, or use of the good provided under it.         An example of
             8   a descriptive trademark would be Vision Center for an
             9   eyeglass store.    Descriptive trademarks are eligible for
            10   registration with the U.S. Patent and Trademark Office if the
            11   trademark was acquired -- has acquired "secondary meaning".
            12   A trademark has acquired secondary meaning if the primary
            13   significant of the trademark in the minds of the consuming
            14   public is not the associated good itself, but instead the
            15   source or producer of the good.
            16                There are four factors you may use in determining
            17   whether secondary meaning exists:
            18                1, the length and nature of the trademark's use;
            19                The nature and extent of advertising and promotion
            20   of the trademark;
            21                3, the efforts of the trademark owner to promote a
            22   conscience connection between the trademark and its business;
            23   and.
            24                1910 the degree to which the public recognizes
            25   GFE's goods or services by the trademark.




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 98 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4542
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                    98



             1                Suggestive:
             2                A suggestive trademark suggests, rather than
             3   describes, qualities of the underlying good.         If a consumer's
             4   imagination is necessary to make the connection between the
             5   trademark and the goods then the trademark suggests the
             6   features of the did.     An example of a suggestive trademark is
             7   iceberg for a refrigerator.      Suggestive trademarks are
             8   eligible to be registered in the U.S. Patent and Trademark
             9   Office without proof of secondary meaning.
            10                Arbitrary and fanciful or coined.
            11                An arbitrary trademark is a real word but has no
            12   logical relationship, to the underlying good.         For example,
            13   an example of an arbitrary trademark is domino, for sugar.             A
            14   fanciful or coined trademark is a trademark created solely to
            15   function as a trademark but which has no meaning beyond the
            16   trademark itself.     An example of a fanciful or coined
            17   trademark is Exxon on for gasoline.        Arbitrary and fanciful
            18   or coined trademarks are eligible to be registered in the
            19   U.S. Patent and Trademark Office without proof of secondary
            20   meaning.
            21                Additional considerations relating to trademark
            22   strength:
            23                When evaluating the strength of GFE's trademark,
            24   you may also consider the extent of any use by third parties
            25   of similar trademarks, GFE's promotional expenditures, the




         Case 3:18-cv-00749 ROUGH
                            Document 258-2DOFiled
                                  DRAFT      NOT07/29/20
                                                  CITE ORPage 99 ofROUGH
                                                          QUOTE     137 PageID
                                                                         DRAFT#: 4543
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      99



              1   volume of GFE's sales under the trademark, and whether GFE's
              2   registration has achieved incontestable status.
              3               Relatedness of good or services.
              4               This factor considers not only whether the
              5   consumer public can readily distinguish between the parties's
              6   good, but also whether the goods at issue are of a kind that
              7   the public attributes to a single source.
              8               Similarity of the trademark.
              9               In evaluating whether trademarks are similar, you
             10   may consider the "overall impression" that GFE's and Anthem
             11   Wrestling's trademarks create, including the sound,
             12   appearance, and manner in which they are used.          You may look
             13   at the trademarks as a whole rather than simply comparing
             14   their individual features.
             15               Evidence of actual confusion.
             16               Because the preference of actual confusion usually
             17   is difficult to show, a finding of actual confusion is not
             18   required to find trademark infringement.         Alternatively, the
             19   absence of actual confusion does not necessarily mean Anthem
             20   Wrestling is not libel for trademark infringement.
             21               Marketing channelled.
             22               This factor looks to each party's method of add
             23   tiding.   It is not a requirement that GFE and Anthem
             24   Wrestling ties in the same magazines, publications, or other
             25   advertising outlets.     The issue is whether the parties use




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 100 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4544
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      100



              1   the same forums and media outlets to advertise, leading to
              2   possible confusion.
              3                 Likely degree of purchaser care.
              4                 This factor looks to care used by the typical
              5   buyer exercising ordinary caution.        Generally, in assessing
              6   the likelihood of confusion to the public, the standard used
              7   by the courts is the typical buyer exercising ordinary
              8   caution.    However, when a buyer has expertise or is otherwise
              9   more sophisticated with respect to the purchase of the
             10   services at issue, a higher standard is proper.          Similarly,
             11   when services are expensive or unusual, the buyer can be
             12   expected to exercise greater care in her purchases.
             13                 Anthem Wrestling's intent in selecting the
             14   trademarks.
             15                 You may also consider whether Anthem Wrestling
             16   intended to infringe on GFE's trademark.         That is, did Anthem
             17   Wrestling adopt its trademark with the intention of deriving
             18   a benefit from GFE's reputation?       If you determine that
             19   Anthem Wrestling intentionally ignored the potential for
             20   infringement, you may impede to Anthem Wrestling an intent to
             21   infringe.   You may also consider Anthem Wrestling's belief
             22   that it had an implied license to use the trademark at issue
             23   in assessing its intent, and in this regard should consider
             24   the Court's instructions relating to an implied license.
             25                 Likelihood of expansion of product lines.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 101 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4545
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      101



              1               This factor looks to whether anchorage party will
              2   expand its business to compete with the other.
              3               If you find that Anthem Wrestling has infringed
              4   GFE's trademark, you next consider Anthem Wrestling's
              5   affirmative defenses, specifically that it had a license to
              6   use the trademarks and that GFE abandoned the trademarks.           I
              7   will instruct you on those two subjects later.
              8               Either without trademark registration, a party may
              9   own trademarks but the party does not have the presume shuns
             10   granted by a registration.      Under the Lanham Act, a party may
             11   file a claim of unfair competition to stop others from using
             12   unregistered trademarks and obtain damages as a result of
             13   such use.   Think of Federal Unfair Competition as trademark
             14   infringement of unregistered trademarks.
             15               The statutory basis for the federal tort of
             16   infringement of unregistered trademarks is section 43A of the
             17   Lanham Act, 15 U.S.C. section 1125B, which proscribes the use
             18   in commerce "by any person" of:
             19               Any word, term, symbol or device, or any
             20   combination there of. . .      Which is likely to cause
             21   confusion, or to cause mistake or to deceive as to the
             22   affiliation, connection, or association of such person with
             23   another person, or as to the origin, sponsorship, or approval
             24   of his or her goods, services, or commercial activities by
             25   another person.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 102 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4546
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      102



              1                 15 U.S.C., section 1125C.     This language has long
              2   been recognized as creating a cause of action against the
              3   violation of rights to unregistered trademarks substantively
              4   equivalent to the federal trademark infringement cause of
              5   action, which is reserved to owners of trademarks that have
              6   been federally registered.
              7                 In keeping with the conventional practice, these
              8   instructions refer to unfair competition under federal law
              9   grounded in the alleged misappropriation of a trademark as
             10   "infringement".    To put it simply, the previous instruction
             11   for federal "trademark infringement" applies to registered
             12   trademarks.    This instruction for "Federal Unfair
             13   Competition" applies to infringement of unregistered
             14   trademarks.
             15                 Global Force Entertainment, Inc., claims that
             16   Anthem Wrestling Exhibitions LLC has unfairly competed using,
             17   infringe, the Global Force Wrestling, word, and GFW, word,
             18   trademarks, and the following logo trademarks:          Global Force
             19   Wrestling, GFW.
             20                 If you find the registrations for Global Force
             21   Wrestling, word, and GFW, word, trademarks are invalid, you
             22   may consider them for infringement under unfair competition
             23   under the Lanham Act.
             24                 To establish a federal claim of unfair
             25   competition, Global Force Entertainment must show:




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 103 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4547
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      103



              1                1, ownership of the above trademarks, and.
              2                2, Anthem Wrestling Exhibitions LLC's use of the
              3   disputed mark is likely to cause confusion among consumers
              4   regarding the origin of the goods offered by the parties.
              5                In determining whether Anthem Wrestling
              6   Exhibitions LLC's use of the disputed mark is likely to cause
              7   confusion, you should you should apply the same likelihood of
              8   confusion standard as found in the prior Federal Trademark
              9   Infringement instruction.
             10                Although Global Force Entertainment, Inc. Is
             11   asserting that the above two unregistered trademarks have
             12   been infringed, you must apply the law and consider each
             13   individually.    You do not need to find infringement of both
             14   unregistered trademark for a finding of unfair competition.
             15   You only have to find that one of the trademarks was
             16   infringed.
             17                GFE claims that Anthem Wrestling has infringed its
             18   trademark Global Force Wrestling, GFW, and logos in violation
             19   of Tennessee common law.      In determining whether such
             20   infringement occurred, you should apply the same legal
             21   standard as that applied to GFE's federal trademark
             22   infringement claim.     You should you shall also consider
             23   Anthem Wrestling's defenses.       As with the federal trademark
             24   infringement and federal unfair competition claims, you do
             25   not need to find that Anthem Wrestling infringed all of the




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 104 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4548
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      104



              1   trademarks.    One or more trademarks may be infringed.
              2                 GFE claims that Anthem Wrestling committed
              3   counterfeiting by unlawfully using Global Force Wrestling
              4   trademark registration number 5392147 in the sale, offer to
              5   sell, distribution, or advertising of goods without GFE's
              6   authorization.    To prove a claim for counterfeiting, GFE must
              7   prove the following facts by response of the evidence:
              8                 The trademark used by Anthem Wrestling is a copy
              9   that is identical or substantially indistinguishable from
             10   GFE's trademark that is registered on the Principal Register
             11   of the United States Patent and Trademark Office.
             12                 Anthem Wrestling's trademark was affixed without
             13   GFE's permission; and.
             14                 Anthem Wrestling used GFE's trademark in the sale,
             15   offering for sale, distribution, or advertising of goods that
             16   are covered by GFE's trademark registration.
             17                 When the infringing products are count fits, the
             18   likelihood of confusion may be presumed.
             19                 If you find that Anthem Wrestling was operating
             20   under an implied license from either plaintiff, you may not
             21   find it libel for counterfeiting, even if you believe Anthem
             22   Wrestling went outside the terms of the implied license.
             23                 If Anthem Wrestling has a registered trademark in
             24   the Jeff Jarrett mark that is presumed to be valid, and that
             25   Anthem Wrestling enjoys nationwide priority of rights and




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 105 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4549
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      105



              1   indigestion wide constructive notice of its rights, then you
              2   must consider GFE's claim that Anthem Wrestling's
              3   registration is invalid.      Plaintiffs assert the registration
              4   was abandoned, which plaintiff's must prove by preponderance
              5   of the evidence.     Plaintiff's also assert the regular station
              6   was obtained from, or has been maintained in, the United
              7   States Patent and Trademark Office through a false or
              8   fraudulent filing with intent to deceive the Patent and
              9   Trademark Office, which they must prove through clear and
             10   convincing evidence.
             11               Clear and convincing evidence is a different and
             12   higher standard than preponderance of the evidence.          It means
             13   that the defendant's wrong, if any, must be so clearly shown
             14   that there is no serious or substantial doubt about the
             15   correctness of the conclusions drawn from the evidence.
             16               The right to a particular trademark grows out of
             17   the trademark's use.     Use is sufficient to establish rights
             18   if it is public enough that it identifies the goods in
             19   question as those of the person using the trademark.           It is
             20   sufficient to establish valid rights if the trademark is used
             21   in genuine commercial transactions and the use is consistent
             22   and continuous.    Mere "token use" of the trademark-use made
             23   solely to reserve rights in the trademark-is not enough to
             24   establish valid rights.      Wide public recognition of the
             25   trademark is not required, but secret or undisclosed use is




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 106 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4550
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      106



              1   not adequate.
              2               A trademark is used in commerce and in connection
              3   with goods or services if the registration when it is placed
              4   on:
              5               1, the goods or their containers or the associated
              6   displays paragraph 2, the tags or labels affixed to the goods
              7   or their container.
              8               3, the documents associated with the goods or
              9   their sale, and.
             10               4, the good are sold or transported in commerce in
             11   more than one state, or in the United States state and a
             12   foreign country.
             13               Abandonment of a trademark is a ground for the
             14   cancellation of a trademark registration.         To prove
             15   abandonment, GFE must prove by a preponderance of the
             16   evidence that:
             17               1, Anthem Wrestling discontinued the bona fide use
             18   of the trademark, and did so with intent to not resume its
             19   use in the reasonably foreseeable future.         If you find that
             20   Anthem Wrestling has not used the trademark for three
             21   consecutive years, you may presume that Anthem Wrestling did
             22   not intend to resume use of the trademark, but Anthem
             23   Wrestling can rebut that presumption by producing evidence
             24   that it intended to resume use; or.
             25               2, Anthem Wrestling acted or failed to act, and as




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 107 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4551
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      107



              1   ray result, Anthem Wrestling's trademark no longer identifies
              2   the source of Anthem Wrestling's goods and has become a
              3   generic term for the associated goods.
              4               If Anthem Wrestling's registration was obtained
              5   from, or has been maintained in, the U.S. Patent and
              6   Trademark Office through a false or fraudulent filing, the
              7   registration may be canceled.       To succeed on this ground for
              8   cancellation, GFE must prove by clear and convincing evidence
              9   that:
             10               1, Anthem Wrestling, or its predecessor in
             11   interest, TNA, knowingly made a false representation ever
             12   fact to the U.S. Patent and Trademark Office.
             13               2, the false representation was made with an
             14   intent to deceive; and.
             15               3, the false representation was material in the
             16   sense that the U.S. patent and trademark office would not
             17   have issued or taken attained Anthem Wrestling's registration
             18   in the absence of the false representation.
             19               Cancellation of a registration on this ground does
             20   not necessarily mean that Anthem Wrestling does not enjoy
             21   valid rights to the covered trademark.        If you find that
             22   Anthem Wrestling's registration should be canceled on this
             23   ground, you must determine whether Anthem Wrestling has
             24   rights to its claimed trademark independent of its
             25   registration.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 108 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4552
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       108



              1               Although you will be asked to make the foregoing
              2   factual determinations, cancellation is ultimately a
              3   determinations by the Court.
              4               Certain of Global Force Entertainment, Inc.'s
              5   claims require that it have a valid federal trademark
              6   registration in order to assert the claim.         A valid federal
              7   trademark is required to assert the following of GFE's
              8   claims:
              9               Trademark infringement under 15 U.S.C. Section
             10   1114;
             11               And counterfeiting under 15 U.S.C., Section 1114.
             12               In this case, it is Anthem Wrestling's burden to
             13   prove the registration is invalid.
             14               A trademark registration may be invalid because
             15   statutory requirements in obtaining it were not met.           One
             16   such statutory requirement is that the entity that filed the
             17   application for registration must be the true owner of the
             18   mark at the time of filing.      If the entity filing the
             19   application was not the owner of the mark as of the filing
             20   date, the registration is void.       This rule applies to both
             21   use-based and Intent to Use applications.
             22               Likewise, if you find any documents necessary to
             23   obtain the registration were not properly filed at the U.S.
             24   Patent and Trademark Office by the owner of the mark, you may
             25   also find that the registration is invalid.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 109 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4553
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      109



              1                An intent to use applicant may rely upon the use
              2   by a related company for the application to become a
              3   registration.    A "related company" means any person whose use
              4   of a mark is controlled by the owner of the mark with respect
              5   to the nature and quality of the goods or services on or in
              6   connection with which the mark is used.        An intent-to use
              7   applicant cannot be assigned until a registration is
              8   completed.
              9                An administratively dissolved company continues
             10   its existence to liquidate its assets.
             11                The owner or assignee of a trademark cannot
             12   exclude others from using the trademark if it has been
             13   abandoned.    GFE contends that the Jeff Jarrett trademark has
             14   become unenforceable because the owner or assignee abandoned
             15   it.   GFE has the burden of proving abandonment by
             16   preponderance of the evidence.
             17                The owner or assignee of a trademark abandons the
             18   right to exclusion I have use of the trademark when the owner
             19   or assignee.
             20                1, discontinues its use in the ordinary course of
             21   trade, intending not to resume using it;
             22                2, acts or fails to act so that the trademark's
             23   primary significance or meaning to prospective consumers has
             24   become the product or service itself and not the producer or
             25   of the product or provider of the service; or




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 110 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4554
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      110



              1               3 fails to exercise adequate quality control over
              2   the goods or services sold under the trademark by a licensee.
              3               If Anthem Wrestling has the filed all appropriate
              4   maintenance documents with respect to the Jeff Jarrett
              5   trademark with the United States Patent and Trademark Office,
              6   Anthem Wrestling is entitled to a presume shun that the
              7   trademark is valid, enforceable, and incontestable.
              8               To find that the Jeff Jarrett trademark has been
              9   abandoned, you must find that there were acts indicating a
             10   practical abandonment and an actual intent to abandon.           The
             11   party claiming that a trademark was abandoned bears the
             12   burden of proof to show both of these elements, by a
             13   preponderance of the evidence.
             14               GFE claims that Anthem Wrestling violated the
             15   Tennessee Consumer Protection Act.        The Tennessee Consumer
             16   Protection Act allows GFE to recover actual damages for a
             17   loss of money, property, or thing of value as a result of
             18   Anthem Wrestling's use of an unfair or sketch active act or
             19   practice.   Anthem Wrestling denies that it violated the Act,
             20   asserting that it had an implied license for all the actions
             21   about which the plaintiff complains.
             22               To recover on this claim, GFE must prove by
             23   preponderance of the evidence:
             24               That 1, Anthem Wrestling's act or practice is
             25   unfair or deceptive;




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 111 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4555
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      111



              1                2, GFE suffered a loss of money, property or thing
              2   of value as a rule of the unfair or deceptive practice, but
              3   the amount of loss, if any, is not before you for
              4   consideration at this time.
              5                Certain practices are by law unfair and or
              6   deceptive.    In this case, GFE alleges that Anthem Wrestling
              7   engaged in conduct that the law has determined to be unfair
              8   or deceptive;
              9                A, representing that goods or services have
             10   sponsorship, approval, characteristics, ingredients, uses,
             11   benefits, or quantities that they do not or that a person has
             12   a sponsorship approval, status, affiliation or connection
             13   that such person does not have, and/or
             14                B, using statements or illustrations in any
             15   advertisement which create a false impression of the grade,
             16   quality, quantity, make, value, age, size, color, usability
             17   Oregon again of the goods or services offered, or which may
             18   otherwise misrepresent the goods or services in such a manner
             19   that later, on -- that such a matter that later on disclosure
             20   of the true facts, there is a likelihood that the buyer may
             21   be switched from the advertised goods or services to other
             22   goods or services.
             23                GFE has the burden of proving by preponderance of
             24   the evidence that Anthem Wrestling engaged in conduct that
             25   the law has determined to be unfair or deceptive.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 112 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4556
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      112



              1                The law also provides a jury with the right to
              2   determine whether the conduct of Anthem Wrestling is
              3   deceptive or unfair.     A deceptive act or practice is one that
              4   tends to deceive, that causes a consumer to believe what is
              5   false, or that miss leads or tends to mislead a consumer as
              6   to a matter of fact.     Deceptive acts or practices by
              7   merchants may consist of statements, silence or action.
              8                On the other hand, unfair conduct is even broader
              9   than the concept of deceptiveness.        It is conduct that causes
             10   or is likely to cause substantial injury to consumers which
             11   is not reasonably avoidable by consumers themselves and is
             12   not outweighed by benefits to consumers or competition.
             13                "Substantial" injury must be more than trivial or
             14   speculative, and may be found if a relatively small harm of
             15   any type is inflicted on a large number of consumers or if a
             16   greater harm of any type is inflicted on a relatively small
             17   number of consumers.
             18                Plaintiff's GFE asserts that Anthem Wrestling was
             19   unjustly enriched for use of the original masters's and GFE's
             20   trademark.    Unjust enrichment is a quasi-contracted theory or
             21   contract implied in law in which a contractual obligation may
             22   be imposed where one does not exist.        Such contracts are not
             23   based upon the intentions of the parties but are obligations
             24   created by law.
             25                GFE establishes unjust enrichment when it shows by




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 113 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4557
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      113



              1   preponderance of the evidence.
              2                 GFE conferred a benefit upon Anthem Wrestling;
              3                 Anthem Wrestling appreciated such benefit; and.
              4                 Anthem Wrestling's acceptance of such benefit
              5   under the circumstances would be inequitable or unjust
              6   without payment of the value there of.
              7                 A benefit is any form of advantage that has a
              8   measurable value including the advantage of being saved from
              9   an expense or loss.
             10                 If you find that GFE granted Anthem Wrestling an
             11   implied license to use the trademarks at issue, you may find
             12   that Anthem Wrestling is not libel for unjust enrichment
             13   unless you find that Anthem Wrestling exceeded the scope of
             14   the license.
             15                 GFE has asserted a claim of conversion against
             16   Anthem Wrestling regarding the original master recordings of
             17   the 16 one-hour episodes.      A conversion is any assumption of
             18   control over property that is inconsistent with the rights of
             19   the owner.    Anthem Wrestling denies that it is libel for
             20   conversion.
             21                 A conversion may consist of:
             22                 The use and enjoyment of personal property of
             23   another without the owner's consent; or
             24                 Destruction or dominion over property of another
             25   by excluding or defying the owner's right; or




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 114 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4558
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      114



              1               Withholding of personal property from the owner
              2   under a claim of title, inconsistent with the owner's claim
              3   of title.
              4               It is not necessary for someone to actually steel
              5   property for a finding of conversion.        The tort of conversion
              6   exists even when Anthem Wrestling's rightfully obtained
              7   possession of the property.      Further, Anthem Wrestling's
              8   intention does not have to be a conscious wrongdoing; it can
              9   merely be an exercise of dominion or control over the
             10   property in such a way that would be inconsistent with the
             11   owner's rights and which results in injury to the owner.
             12               If personal property that has been entrusted to
             13   another is used in a different manner, or for a different
             14   purpose, or for a longer time than was agreed upon by the
             15   parties, the person who received the personal property is
             16   guilty of conversion.
             17               Plaintiffs allege that Anthem Wrestling was in the
             18   negligent in regards to the master recordings.          Negligence is
             19   the failure to use ordinary or reasonable care.          It is either
             20   doing something that a reasonably careful person would not
             21   do, or the failure to do something that a reasonably careful
             22   person would on do, under all the circumstances in the case.
             23   The mere happening of an injury or accident does not in and
             24   of itself prove negligence.      A person may assume that every
             25   other person will use reasonable care, unless a reasonably




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 115 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4559
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      115



              1   careful person has cause for thinking otherwise.          In order to
              2   prevail in a negligence suit, I plaintiff must prove that the
              3   defendant owed the plaintiff a duty of care; that defendant's
              4   conduct fell below the standard of care amounting to a breach
              5   of that duty; injury or loss; causation in fact; and
              6   proximate or legal cause.      GFE has the burden of proving by
              7   preponderance of the evidence that:
              8               Anthem Wrestling was in the beginning oxygenate;
              9   and.
             10               That the negligence was a cause in fact and legal
             11   cause of injury to GFE.
             12               Negligence is a "legal cause" of injury or damage
             13   if it played any part, no matter how small, in bringing about
             14   or actual causing the injury or damage.
             15               If you find that Anthem Wrestling did not owe
             16   plaintiff a duty to keep the footage of the 16 one-hour
             17   episodes on Anthem Wrestling's servers after it was converted
             18   to the Amped Anthology masters, you cannot find Anthem
             19   Wrestling libel for negligence.       On the other hand, if you
             20   find that Anthem Wrestling owed plaintiffs a duty to keep the
             21   episodes on its servers after it has converted, and if you
             22   find that Anthem Wrestling breached that duty, which in turn
             23   caused injury and damages to the plaintiffs, then you can
             24   find for plaintiffs on this claim.
             25               Now that I've instructed you on the law




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 116 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4560
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      116



              1   surrounding Plaintiffs' claim, I will turn to Anthem
              2   Wrestling defenses to those claims and then its county
              3   claims.
              4               As a defense, Anthem Wrestling, contends that
              5   global and/or Mr. Jarrett granted a license to use the
              6   trademarks and Mr. Jarrett's name, image and license
              7   likeness.   A license is when an owner of a trademark enters
              8   into an agreement or permits another person to use the
              9   trademark or provides consent for the use of a trademark.
             10               A trademark license does not have to be in
             11   writing.
             12               A license can be express or implied.         An "implied
             13   license" is an unwritten license to use intellectual property
             14   that you may find from the circumstances and from the conduct
             15   between the parties.
             16               The existence of an express or implied license may
             17   be a defense to the infringement claims.         However, you may
             18   conclude that it does not apply to every infringement claim,
             19   if any.
             20               The key question in determining whether an implied
             21   license was granted to Anthem Wrestling is whether the
             22   totality of the circumstances indicate that Jeff Jarrett or
             23   GFE intended that the trademarks were used in a manner -- in
             24   the manner in which they were used.        Based on the totality of
             25   the circumstances of the case, which includes the limits of




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 117 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4561
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      117



              1   an implied license that I will explain to you in these
              2   instructions, and whether the evidence supports the notion
              3   that the parties, in essence, made an agreement permitting
              4   Anthem Wrestling to use the work, consistent with certain
              5   understandings or terms.
              6               If you find that GFE or Jeffrey Jarrett granted
              7   Anthem Wrestling an implied license to use the trademarks at
              8   issue, you cannot fine Anthem Wrestling liable for trademark
              9   infringement unless you find that Anthem Wrestling acted
             10   yonder the terms of the implied license or exceeded the scope
             11   of the implied license.
             12               The existence of an implied license to use
             13   intellectual property for a particular purpose may preclude a
             14   finding of infringement.      However, if GFE demonstrates that
             15   Anthem Wrestling exceeded the scope of the license, you may
             16   find that an is libel for infringement.        Based on your
             17   understanding of the terms of the license, if one exists, you
             18   may determine whether Anthem Wrestling's conduct exceeds the
             19   scope of the license, you must determine whether Mr. Jarrett
             20   or GFE made the license contingent upon the parties's merger
             21   going through to completion.
             22               In order to find that the implied license was
             23   contingent upon the completion of the merger, you must find
             24   that Mr. Jarrett or GFE expressed this contingency in clear,
             25   unambiguous language to Anthem Wrestling prior to allowing




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 118 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4562
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      118



              1   the use of the trademarks, the Amped cottons an Mr. Jarrett's
              2   image and likeness.     If neither plaintiff expressed this
              3   limitation on the implied license in clear and unambiguous
              4   terms, the completion of the merger cannot be a condition of
              5   the implied license.     If the completion of the merger was not
              6   a condition of the implied license, Anthem Wrestling's
              7   conduct cannot constitute trademark infringement or
              8   infringement of Mr. Jarrett's image and likeness because it
              9   did not exceed the scope of the implied license.
             10               If you do find that Mr. Jarrett or GFE stated or
             11   conveyed in express in unambiguous terms to Anthem Wrestling
             12   that the implied license was conditional upon the completion
             13   of the merger, then you may find that Anthem Wrestling's
             14   conduct exceeded the scope of the implied license and
             15   potentially constitutes infringement.        If you find that it is
             16   debatable whether either plaintiff communicated that the
             17   implied license was conditioned upon the completion of the
             18   merger, you must find that the condition was not conveyed and
             19   does not limit the implied license.
             20               You must make all your findings by preponderance
             21   of the evidence.
             22               Mr. Jarrett claims that Anthem Wrestling violated
             23   his personal rights to his name, photograph and likeness.           To
             24   establish this claim, Mr. Jarrett must prove the following:
             25               That Anthem Wrestling knowingly used Mr. Jarrett's




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 119 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4563
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      119



              1   name, photograph and or likeness on products, merchandise,
              2   goods or services or to ties or sell products, merchandise,
              3   goods or services.
              4               That Anthem Wrestling did not have Mr. Jarrett's
              5   consent;
              6               That Anthem Wrestling's use of Mr. Jarrett's name,
              7   photograph and or likeness was used for purposes of
              8   advertising products, merchandise, goods or services or for
              9   purposes of fund raising solicitation of don't nations,
             10   purchases of products, merchandise, goods, or services;
             11               That Mr. Jarrett was harmed; and.
             12               That Anthem Wrestling's conduct was a substantial
             13   factor in causing Mr. Jarrett harm.
             14               It is deemed a fair use and no violation of an
             15   individual's right should be found under the Tennessee
             16   Personal Rights Protection Act if the use of a name,
             17   photograph, or likeness is in connection with any news,
             18   public affairs, or sports broadcast or account.
             19               To find Anthem Wrestling be exhibits Lionel to
             20   Mr. Jarrett for his Tennessee Personal Rights Protection Act
             21   claim, you must determine whether Anthem Wrestling
             22   Exhibitions LLC has proved by a preponderance of the evidence
             23   that the Amped Anthology parts 1, 2, 3, and 4 and any other
             24   Anthem Wrestling Exhibitions LLC broadcast are sports
             25   broadcasts rather than entertainment broadcasts.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 120 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4564
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      120



              1                 If you find Amped Anthology parts 1, 2, 3, and 4
              2   and any other Anthem Wrestling Exhibitions LLC broadcast are
              3   entertainment broadcasts, the defense does not bar a finding
              4   of liability on Mr. Jarrett's Tennessee Personal Rights
              5   Protection Act claim.
              6                 "Sport" includes all forms of competitive physical
              7   activity or games that require or depend upon physical
              8   ability and skills in order to participate in the activity
              9   and to succeed.
             10                 "Entertainment" includes all forms of competitive
             11   physical activity or games that are scripted, rehearsed, or
             12   otherwise planned and may have a specific outcome not
             13   determined by chance or kill or ability.
             14                 If you find that a professional wrestling
             15   broadcast constitutes a "sports broadcast" instead of an
             16   "entertain broadcast" you must find that Anthem Wrestling did
             17   not violate the Tennessee Personal Rights Protection Act.
             18                 Anthem Wrestling asserts that if it is found libel
             19   in this action it is because Jeffrey Jarrett breached his
             20   fiduciary duty to Anthem Wrestling as its officer and is
             21   responsible for any damages that know from this conduct.
             22   Jeffrey Jarrett denies that he breached his fiduciary duty to
             23   Anthem Wrestling.     In order to recover for breach of
             24   fiduciary duty against Mr. Jarrett, Anthem Wrestling must
             25   establish..




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 121 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4565
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       121



              1               A fiduciary relationship.
              2               Breach of the resulting fiduciary duty.
              3               Injury to Anthem Wrestling or benefit to
              4   Mr. Jarrett as a result of that breach.
              5               Mr. Jarrett, as Chief Creative Officer, of Anthem
              6   Wrestling did not breach his fiduciary duties if you find
              7   that his duties were discharged in good faith, with the fair
              8   of an ordinary prudent person in a like position would
              9   exercise under similar circumstances; and.
             10               In a manner the officer reasonably believes to be
             11   in the best interests of the LLC.
             12               Anthem Wrestling asserts that it is unjust for
             13   Global Force Entertainment and Jeffrey Jarrett to retain the
             14   benefits that Anthem Wrestling conferred upon it when it paid
             15   for the completion of the Amped Anthology masters.          Global
             16   Force Entertainment and Jeffrey Jarrett deny that they have
             17   been unjustly enriched.      Unjust enrichment is a
             18   quasi-contractual theory or contract implied in law in which
             19   a contractual obligation may be imposed where one does not
             20   exist.   Such contracts are not based upon the intention of
             21   the parties but are obligations created by law.
             22               Anthem Wrestling establishes unjust enrichment
             23   when it shows:
             24               11 Anthem Wrestling confers a benefit upon GFE or
             25   Mr. Jarrett.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 122 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4566
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      122



              1               2, GFE or Mr. Jarrett appreciates such benefit;
              2   and.
              3               3 GFE's or Mr. Jarrett's acceptance of such
              4   benefit under circumstances that it would be inequitable or
              5   unjust for them to retain the benefit without payment of the
              6   value there of.
              7               A benefit is any form of advantage that has a
              8   measurable value including the vagina of being saved from an
              9   expense or loss.
             10               Anthem Wrestling's unjust enrichment claims
             11   against GFE and Mr. Jarrett must be considered individually.
             12               If you find that Anthem Wrestling is libel for
             13   trademark infringement under Tennessee law, unfair
             14   competition under Tennessee law, conversion and/or
             15   negligence, you must determine whether Anthem Wrestling acted
             16   either, one, intentionally, two, fraudulently, three,
             17   maliciously, or, 4, recklessly.
             18               A person acts intentionally when it is the
             19   person's conscious objective or desire to engage in the
             20   conduct or cause the result.
             21               A person acts fraudulently when, one, the person
             22   intentionally miss represents an existing, material fact or
             23   produces a false impression, in order to mislead another or
             24   to obtain an undue advantage, and, two, another is injured
             25   because of reasonable reliance upon that representation.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 123 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4567
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      123



              1               A person acts maliciously when the person is
              2   motivated by ill will, hate tread, or personal spite.
              3               A person acts recklessly when the person is aware
              4   of, but consciously disregards a substantial and unjust
              5   identifiable risk of such a nature that its disregard
              6   constitutes a gross deviation from the standard of care that
              7   an ordinary person would exercise under all the
              8   circumstances.
              9               Plaintiff must prove the defendant's intentional,
             10   fraudulent, malicious, or reckless conduct by clear and
             11   convincing evidence.
             12               The Court has given you instructions embodying
             13   various rules of law to help guide you to a just and lawful
             14   verdict.   Whether some of these instructions will apply will
             15   depend upon what you find to be the facts.         That I have
             16   instructed you on various subjects in this case must not be
             17   taken as indicating an opinion of the Court on what you
             18   should find the facts to be or on which party is entitled to
             19   your verdict.
             20               The verdict must represent the considered judgment
             21   of each juror.    In order to return a verdict, it is necessary
             22   that each juror agree.      Your verdict must be unanimous.
             23               It is your duty as jurors to consult with one
             24   another, and to deliberate with a view to reaching an
             25   agreement, if you can do so without violence to individual




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 124 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4568
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      124



              1   judgment.   You must each decide the case for yourself, but
              2   only after an impartial consideration of the evidence in the
              3   case with your fellow jurors.       In the course of your
              4   deliberations, do not hesitate to reexamine your own views
              5   and change your opinion, if convinced, it is in error.           But
              6   do not surrender your honest conviction as to the weight or
              7   effect of evidence solely because of the opinion of your
              8   fellow jurors or for the mere purpose of returning a verdict.
              9               Remember at all times you are not partisans.          You
             10   are judges -- judges of the facts.        Your sole interest is to
             11   seek the truth from the evidence in the case.
             12               The attitude and conduct of jurors at the
             13   beginning of their deliberations are very important.           It is
             14   rarely productive or good for a juror, upon entering the jury
             15   room, to make an emphatic expression of his or her opinion on
             16   the case or to announce a determination to stand for a
             17   certain verdict.     When a juror does that, his or her sense of
             18   pride may be aroused and he or she may be hesitant to recede
             19   from an announced position if shown that it is wrong.
             20   Remember that you are not part is ans or advocates in this
             21   matter, but judges.
             22               Some of you may have taken notes during the trial.
             23   Once you retire to the jury room, you may refer to your
             24   notes, but only to refresh your own memory.         Your notes are
             25   not evidence.    You may not read from your notes to your




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 125 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4569
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      125



              1   fellow jurors or otherwise inform them of what you have
              2   written.   The notes may contain errors or they may be
              3   misunderstood or taken out of context the notes may only
              4   pertain to part of the testimony and may not be an exact
              5   account of what was said by a witness.        You are free to
              6   discuss the testimony of the witnesses with your fellow
              7   jurors but each juror must rely on his or her own memory as
              8   to what a witness did or did not say.
              9                During your deliberation you must not communicate
             10   with or provide any information to anyone by any means about
             11   this case.    You may not use any electronic advice or media,
             12   such as telephone, cell phone, smart phone, iPhone,
             13   Blackberry or computer; the itinerary net, any Internet
             14   service, or any text or instant messaging or; or any Internet
             15   chat room, belong or website, such as Facebook, gravamen,
             16   LinkedIn, YouTube, or Twitter, to communicate to anyone any
             17   information about this case or to conduct any research about
             18   this case until I accept your verdict.
             19                Upon retiring to the jury room, you will select
             20   one of your number to act as your foreperson.         The foreperson
             21   will preside over your deliberations, and will be your
             22   spokesperson here in court.      A form of the verdict has been
             23   prepared for your convenience.       The first page of the form
             24   verdict is being shown to you.       And that verdict form will be
             25   given to you when you retire.       It consists of 11 pages.      You




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 126 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4570
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      126



              1   will take this form to the jury room, and when you have
              2   reached unanimous agreement to see your verdict, you will
              3   have the foreperson film in the date, sign the form which
              4   sets forth the verdict upon which you unanimously agree.           You
              5   will then return with your verdict to the courtroom.
              6                 It is proper to add a caution that nothing said
              7   this these instruction and nothing in any form of verdict
              8   prepared for your convenience is it meant to suggest or con
              9   Tay in any way or manner any intimation as to what verdict I
             10   think you should find.      What the verdict be is your sole and
             11   exclusive duty and responsibility.
             12                 If it becomes necessary during your deliberations
             13   to communicate with the Court, you may send a note by the
             14   Court security officer, signed by your foreperson or by one
             15   or more members of the jury.       No member of the jury should
             16   even attempt to communicate with the Court by any means other
             17   than a signed writing, and the Court will never communicate
             18   with any member of the jury on any subject touching the
             19   merits of the case other than a writing, or orally here in
             20   open court.
             21                 Bear in mind also that you are never to reveal to
             22   any person -- not even to the Court -- how the jury stands
             23   numerically or otherwise on the questions before you, until
             24   you -- until after you have reached a union Nan muss verdict.
             25                 So ladies and gentlemen of the jury, you may now




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 127 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4571
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      127



              1   retire to the jury room assembly room where you will be able
              2   to maintain social dancing during your verdict.          You should
              3   find in there -- are the exhibits in there.
              4                 COURT DEPUTY:   Yes.
              5                 THE COURT:    The exhibits will be in the jury room.
              6   As I mentioned on a laptop.        There are some hard exhibits.
              7   The court officer will bring over with you as you return now
              8   to the jury assembly room.        I think university ordered your
              9   lunch.   I'm going to request there you all decide if you want
             10   to take a short break and eat or is it an to deliberate.
             11   That's totally up to you.         So please retire to the jury
             12   assembly room.
             13                 MR. MILLER:   Your Honor, before we they retire may
             14   I approach?
             15                 THE COURT:    No.
             16                 You may retire to the jury room.
             17                 (Jury not present.)
             18                 THE COURT:    All right.    Do you have any objections
             19   to the charge as given?
             20                 MR. MILLER:   Your Honor, there was one only one
             21   error.   And we said that the term sheet was Exhibit 1.          It's
             22   actually Exhibit 112.
             23                 THE COURT:    I think they'll figure it out.
             24                 Any objections to the charge as given?
             25                 MR. MILLER:   No, Your Honor.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 128 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4572
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       128



              1                THE COURT:    Any objections to the charges given?
              2                MS. MILLS:    No, Your Honor.
              3                THE COURT:    All right.   Are you all going to stay
              4   here in the courtroom -- -- well, you can stay in the
              5   courtroom.    You can stay in the courthouse.       There's an
              6   attorney room that you can relax in.        But you do need to stay
              7   around in case there are questions that we need to address.
              8                MS. BAKER:    Your Honor, if I may -- I'm sorry.
              9   Ms. Baker here.    You had given us permission to create nine
             10   binders of ten exhibits each.       And we have prepared those
             11   with defendants.     We have put them together.
             12                THE COURT:    No one told me this.     I didn't hear
             13   that.   You heard it referenced, but you didn't tell the
             14   courtroom deputy and I asked have they -- where are the nine
             15   binders and what's in them and where is my copy?
             16                MS. BAKER:    Your Honor, I think they're in this
             17   white box.; is that right.
             18                MR. MILLER:    It's in defendant's possession.
             19                THE COURT:    You can be seated.     I don't need the
             20   box.    I do need -- I need a copy.     I hope you got ten.      I
             21   need to see what you all are is doing.        Have you all -- has
             22   the plaintiff inspected the notebooks.
             23                MS. BAKER:    Yes, Your Honor.
             24                THE COURT:    Are they -- is the notebooks in order?
             25                MS. BAKER:    Yes, Your Honor.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 129 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4573
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                        129



              1                THE COURT:    And the defendant apparently created
              2   the notebooks.
              3                MS. MILLS:    We put it together.     They gave us what
              4   exhibits they wanted and we added it to there.
              5                THE COURT:    And everything in here are exhibits?
              6                MS. BAKER:    Yes, Your Honor.
              7                THE COURT:    Labeled by trial exhibit number?
              8                Okay.   All right.    All right.    Neither side has an
              9   objection, then -- will you take the box?
             10                COURT OFFICER:    Yes, sir.
             11                THE COURT:    Do you have an extra?
             12                MS. MILLS:    I think there's just nine, Your Honor.
             13   I'm sorry.
             14                MS. BAKER:    We have one copy of our ten if you
             15   guys happen to have an extra ten of your exhibits we could
             16   kind combined it for the judge.
             17                THE COURT:    Just make me a copy so I know what the
             18   jury has.
             19                MS. MILLS:    And we could run get you a copy.
             20                THE COURT:    Okay.   You need this one, too.      All
             21   right.    Anything else.
             22                MS. BAKER:    No, Your Honor.    Thank you.
             23                (Recess.)
             24                THE COURT:    All right.   Be seated.    So I've gotten
             25   a note.   I'm not sure what it means.       We'll -- well, it just




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 130 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4574
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                        130



              1   says Judge Crenshaw, we have concluded our deliberations.             It
              2   doesn't say they have a verdict.       So let's find out.      Bring
              3   them in.
              4                (Jury present.)
              5                THE COURT:   All right.    Be seated.    So ladies and
              6   gentlemen of the jury, I received your note signed by Mr.
              7   Christian.
              8                JUROR:   Yes, Your Honor.
              9                THE COURT:   Okay.    And it says we have concluded
             10   our deliberations.     Have you reached a verdict?
             11                JUROR:   Yes, Your Honor.
             12                THE COURT:   Okay.    Can you pass it to me.
             13                Okay.    So I'm going to hand back your verdict
             14   because it's not complete.      And maybe you all should go
             15   back -- and point your attention to question 2 and 5.           And
             16   ask you to complete that.      Do you all want to go back to the
             17   jury room and then you can all look at it.         So let's do that
             18   for a minute.    Thank you.
             19                THE COURT:   2 and 5.    Take a look at that.
             20                (Jury not present.)
             21                All right.   Be seated.    The verdict for the record
             22   to be clear, the verdict that the jury gave me did not answer
             23   in question 2 yes or no regarding the Global Force Wrestling
             24   mark.   It had nothing there.      And same thing for number 5.
             25   It did not answer yes or no for the Global Force Wrestling.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 131 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4575
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       131



              1   So it's not complete and they need to complete it.          So why
              2   don't you all just hold tight.
              3               (Recess.)
              4               THE COURT:      All right.   Bring them in.
              5               All right.      Be seated.                  , if you'll
              6   pass up the verdict form now.
              7               Okay.    So                  , I'm going to pass the
              8   verdict back to you and ask you to publish your verdict.
              9               Why don't you identify the question, question
             10   number 1, and what your verdict is.        And ask every -- then I
             11   will poll the jury.       Okay.
             12               So you don't have to read the whole thing.          Go
             13   ahead.
             14               JUROR:    The answer to question number 1 was yes.
             15               THE COURT:      And then why don't you read the
             16   trademark it refers to.
             17               JUROR:    Global Force Wrestling U.S. trademark
             18   register number 5,392,147.
             19               THE COURT:      Good.   Go ahead.
             20               JUROR:    Question number 2.     GFW -- the first GFW
             21   was no.   Global Force Wrestling was no.        And GFW logo was
             22   yes.   Global Force Wrestling no.
             23               THE COURT:      Go ahead.
             24               JUROR:    Question number 3, no.
             25               Question number 4 was a --




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 132 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4576
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      132



              1               THE COURT:    Right.
              2               JUROR:    So we'll go to question number 5.
              3               THE COURT:    Correct.
              4               JUROR:    GFW, no.    Global Force Wrestling, no.      GFW
              5   logo yes.
              6               THE COURT:    Okay.
              7               JUROR:    Global Force Wrestling, no.
              8               THE COURT:    All right.
              9               JUROR:    Question number 6, yes.
             10               Question number 7, yes.
             11               Question number 8, yes.
             12               Question number 9, yes.
             13               Question number 10, yes.
             14               Question number 11, yes.
             15               Question number 12, yes.
             16               Question number 13, yes.
             17               Question number 14, no.
             18               Question number 15, no.
             19               Question number 16, no.
             20               Question number 17, no.
             21               Question number 19, yes.
             22               THE COURT:    18.
             23               JUROR:    18 was a -- after --
             24               THE COURT:    Right.    Okay.   That's correct.     Good.
             25               JUROR:    Question number 19 was yes.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 133 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4577
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      133



              1               Question number 20 was yes.
              2               Question number 21 was no.
              3               Question number 22 was no.
              4               THE COURT:    All right.
              5               All right.    Thank you.    So              , is that
              6   your verdict?
              7               JUROR:    Yes.
              8               THE COURT:              , is that your verdict?
              9               JUROR:    Yes.
             10               THE COURT:    I need you to verbalize.
             11               JUROR:    Yes.
             12               THE COURT:                       , is that your verdict?
             13               JUROR:    Yes.
             14               THE COURT:                , is that your verdict?
             15               JUROR:    Yes.
             16               THE COURT:              , is that your verdict?
             17               JUROR:    Yes.
             18               THE COURT:                    , is that your verdict?
             19               JUROR:    Yes.
             20               THE COURT:               , is that your verdict?
             21               JUROR:    Yes.
             22               THE COURT:                    , is that your verdict?
             23               JUROR:    Yes, Your Honor.
             24               THE COURT:    And             , is that your verdict?
             25               JUROR:    Yes.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 134 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4578
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                        134



              1                THE COURT:   All right.    You can be seated.       Thank
              2   you.   So the court officer will take the verdict form and
              3   deliver it to the deputy.
              4                So ladies and gentlemen, thank you for your
              5   service.    That's going to conclude today's court.        I
              6   understand that one of your number has a medical issue
              7   tomorrow.   So we will not be here tomorrow for court.          And I
              8   will ask you to return Wednesday at 9:00.         Until that time,
              9   again, you still can't talk about the case.         You can't talk
             10   about your verdict.     You can't put it on your Facebook page
             11   or tweet it or otherwise do anything about it because you --
             12   we still have things and issues for you to look at.            So I
             13   would ask you again, put the case out of your mind until
             14   Wednesday at 9 and then report to the jury assembly room in
             15   the normal fashion.
             16                Thanks very much.     And be safe.
             17                (Jury not present.)
             18                THE COURT:   All right.    Be seated.    I would assume
             19   that you all want to digest the verdict.         And what I would
             20   suggest, I think, is -- why don't we get together tomorrow
             21   let's say at 10.     That will give you all a chance to digest
             22   the verdict.    As you could probably tell, plaintiff won on
             23   some claims, defendant won on counterclaim, which creates
             24   some interesting issues.
             25                So why don't you all think about that as the Court




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 135 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4579
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                       135



              1   does.   I do think it's obvious, now that you have the verdict
              2   on liability, whether or not it doesn't make some sense for
              3   you all to talk -- go back and talk to Aelix Fardon, because
              4   now you know more than you did when you talked to him last.
              5   So I'm going to ask you both, Ms. Mills and Mr. Miller, to
              6   reach out to Mr. Fardon ^ ck.       And I would like to see you
              7   all meet with him at some point tomorrow, as well.          Maybe
              8   after we meet at 10.
              9               All right.    Mr. Miller, what do you think?
             10               MR. MILLER:     For once, Your Honor, I have nothing.
             11               THE COURT:    I'm sorry?
             12               MR. MILLER:     I said for once, Your Honor, I have
             13   nothing.
             14               THE COURT:    Ms. Mills?
             15               MS. MILLS:    Your Honor, is it possible for us to
             16   get the a copy of the verdict form?
             17               THE COURT:    Yeah.    It will need to be a redacted
             18   copy because the name of the foreperson has to be protected.
             19               All right.    Anything else.
             20               MS. MILLS:    No, Your Honor.
             21               THE COURT:    All right.    So you all are going to
             22   digest the verdict.     You're going to reach out to Mr. Fardon.
             23   I'll let him know you're going to give him a call.          You're
             24   going to plan on meeting with him sometime tomorrow
             25   afternoon, and we'll get together at 10.




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 136 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4580
ROUGH DRAFT DO NOT CITE OR QUOTE ROUGH DRAFT


                                                                                      136



              1                MR. MILLER:    Your Honor, I guess one last thing.
              2   Do you want our clients here at 10 a.m. or just the lawyers?
              3                THE COURT:    No.   Just the lawyers.
              4                MR. MILLER:    Okay.   Thank you.
              5                THE COURT:    Although, I think he's going to
              6   need -- Mr. Fardon is going to need the clients when you all
              7   meet with him.    Okay.
              8                Oh, and Mr. Nordholm will need to be here on
              9   Wednesday.
             10                (Court adjourned.)
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25




         Case 3:18-cv-00749 Document 258-2DOFiled
                            ROUGH DRAFT       NOT07/29/20
                                                   CITE ORPage 137 of
                                                            QUOTE     137 PageID
                                                                   ROUGH   DRAFT#: 4581
